Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12261 Filed 05/11/20 Page 1 of 84




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION



                                     )
  OMAR RASHAD POUNCY,                )
                                       Case No. 2:13-cv-14695
                                     )
                 Petitioner,
                                     ) Hon. Matthew F. Leitman
        v.                           )
                                     )
  CARMEN D. PALMER,                  )
                                     )
                 Respondent          )



 PETITIONER OMAR POUNCY’S OPENING BRIEF IN SUPPORT OF HIS
          REMAINING UNRESOLVED HABEAS CLAIMS

                                          Aaron M. Katz
                                          ROPES & GRAY LLP
                                          800 Boylston Street
                                          Boston, MA 02199
                                          Telephone: (617) 951-7000
                                          Fax: (617) 951-7050
                                          Aaron.Katz@ropesgray.com
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12262 Filed 05/11/20 Page 2 of 84




                                                   TABLE OF CONTENTS

 ISSUES PRESENTED ..............................................................................................................1
 FACTUAL AND PROCEDURAL BACKGROUND ..............................................................4
 I.        Pouncy’s Carjacking Trial ...............................................................................................4
 II.       Pouncy’s Direct and Post-Conviction Appeals .................................................................8
 STANDARD OF REVIEW ..................................................................................................... 11
 SUMMARY OF THE ARGUMENT ...................................................................................... 12
 ARGUMENT........................................................................................................................... 13
 I.        The Michigan Court of Appeals’s Decision Denying Pouncy’s Gonzalez-Lopez Claim
           Was Contrary to and Unreasonable Application of Clearly Established Supreme Court
           Precedent, as Well as Based on an Unreasonable Determination of the Relevant Facts... 15
           A.         Pouncy Has Satisfied § 2254(d)(1) and § 2254(d)(2). ......................................... 15
           B.         Reviewing Pouncy’s Gonzalez-Lopez Claim De Novo, Pouncy Clearly Is Entitled
                      to Relief. ............................................................................................................ 20
 II.       The Michigan Court of Appeals’s Denial of Pouncy’s Faretta Claim Was Based on an
           Unreasonable Determination of the Facts and Contrary to Clearly Established Supreme
           Court Precedent. ............................................................................................................ 26
           A.         The Michigan Court of Appeals’s Decision Was Contrary to Supreme Court
                      Precedent That an Appellate Court May Not Presume a Knowing, Intelligent, and
                      Voluntary Waiver From a “Silent Record.” ........................................................ 27
           B.         The Michigan Court of Appeals’s Decision Affirming the Adequacy of the Trial
                      Court’s Faretta Warning Was an Unreasonable Application of and Contrary to
                      Supreme Court Precedent, as Well as Based on an Unreasonable Determination of
                      the Relevant Facts. ............................................................................................. 29
           C.         Because Pouncy Has Satisfied § 2254(d)(1) and (d)(2) for the Reasons Stated
                      Above, the Court May Also Revisit the “Hobson’s Choice” Theory of
                      Involuntariness Using a De Novo Standard. ....................................................... 35
 III.      Pouncy Is Entitled to Relief on His Lafler Claim. .......................................................... 37
           A.         Court-Appointed Counsel’s Failure to Engage in Competent Plea Negotiations,
                      and His “Staggering” Miscalculation of Pouncy’s Sentencing Exposure at Trial,
                      Was Deficient Performance. ............................................................................... 39
           B.         Court-Appointed Counsel’s Deficient Performance at the Plea Bargaining Stage
                      Presumptively Prejudiced Pouncy. ..................................................................... 43
           C.         The Court Should Order the State to Release Pouncy Immediately. .................... 46
 IV.       The Prosecution’s Failure to Correct Testimony That It Knew Was False, and Its Failure
           to Disclose Material Exculpatory and Impeachment Information, Violated Napue, Brady,
           and Giglio. ..................................................................................................................... 48

                                                                       i
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12263 Filed 05/11/20 Page 3 of 84




           A.        The Prosecution Violated Napue, Giglio, and Brady With Respect to the
                     Traceability of the Perpetrator’s Phone Calls to the Victims. .............................. 50
           B.        The Prosecution Violated Napue and Giglio by Failing to Correct and
                     Suppressing Information That Would Have Impeached Grimes’s False
                     Explanation for His Prior Inconsistent Statements to Law Enforcement Regarding
                     the Carjackings. ................................................................................................. 58
           C.        The Prosecution’s Suppression of Willie Joyce’s Exculpatory Identification of
                     Someone Other Than Pouncy Is Properly Before This Court and Entitles Pouncy
                     to a New Trial. ................................................................................................... 64
 V.        Court-Appointed Counsel’s Complete Failure to Investigate the Facts, Consult
           Meaningfully With Pouncy, or Contest the State’s Case Prior to Trial Amounted to a
           Constructive Denial of Pouncy’s Sixth Amendment Right to Counsel During a Critical
           Stage in the Proceedings. ............................................................................................... 68
           A.        Supreme Court Precedent Makes Clear That the Pre-Trial Investigatory Phase Is
                     a “Critical Stage” of the Proceedings. ................................................................. 69
           B.        Pouncy’s Cronic Claim Is Reviewed De Novo, Because No State Court
                     Addressed the Claim on the Merits. .................................................................... 70
           C.        Court-Appointed Counsel’s Extraordinary Failure to Investigate the Facts,
                     Meaningfully Consult With Pouncy, or Contest the State’s Case Prior to Trial
                     Satisfies Cronic. ................................................................................................. 71
 CONCLUSION ....................................................................................................................... 74




                                                                    ii
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12264 Filed 05/11/20 Page 4 of 84




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

 Cases

 Akins v. Easterling,
    648 F.3d 380 (6th Cir. 2011) ............................................................................................... 31

 Alleyne v. United States,
     570 U.S. 99 (2013) .............................................................................................................. 34

 Amos v. Renico,
   683 F.3d 720 (6th Cir. 2012) ......................................................................................... 70, 71

 Brady v. Maryland,
    373 U.S. 83 (1963) ....................................................................................................... passim

 Byrd v. Skipper,
    940 F.3d 248 (6th Cir. 2019) ................................................................................... 38, 45, 47

 Carlson v. Jess,
    526 F.3d 1018 (7th Cir. 2008) ................................................................................. 20, 23, 25

 Carnley v. Cochran,
    369 U.S. 506 (1962) ............................................................................................................ 27

 Cone v. Bell,
    556 U.S. 449 (2009) ............................................................................................................ 53

 Couch v. Booker,
    650 F. Supp. 2d 683 (E.D. Mich. 2009) ......................................................................... 16, 21

 Dennis v. Sec’y, Pa. Dep’t of Corrections,
    834 F.3d 263 (3d Cir. 2016) ................................................................................................ 26

 Douglas v. Workman,
    560 F.3d 1156 (10th Cir. 2009)............................................................................................ 67

 Fowler v. Collins,
    253 F.3d 244 (6th Cir. 2001) ............................................................................................... 27

 Gideon v. Wainwright,
    372 U.S. 335 (1963) ............................................................................................................ 69

 Giglio v. United States,
    405 U.S. 150 (1972) ..................................................................................................... passim



                                                                   iii
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12265 Filed 05/11/20 Page 5 of 84




 Griffin v. United States,
    330 F.3d 733 (6th Cir. 2003) ......................................................................................... 38, 45

 Guilmette v. Howes,
    624 F.3d 286 (6th Cir. 2010) (en banc) ................................................................................ 71

 Gumm v. Mitchell,
   775 F.3d 345 (6th Cir. 2014) ............................................................................................... 53

 Henness v. Bagley,
    644 F.3d 308 (6th Cir. 2011) ............................................................................................... 21

 Hill v. Curtin,
     792 F.3d 670 (6th Cir. 2015) (en banc) ................................................................................ 28

 Holland v. Florida,
    560 U.S. 631 (2010) ............................................................................................................ 67

 Iowa v. Tovar,
    541 U.S. 77 (2004) ........................................................................................................ 30, 31

 Jackson v. Brown,
    513 F.3d 1057 (9th Cir. 2008) ............................................................................................. 50

 James v. Brigano,
    470 F.3d 636 (6th Cir. 2006) ............................................................................................... 28

 Kimmelman v. Morrison,
    477 U.S. 364 (1986) ............................................................................................................ 73

 Kyles v. Whitley,
    514 U.S. 419 ................................................................................................................. 50, 68

 Lafler v. Cooper,
     566 U.S. 156 (2012) ..................................................................................................... passim

 Lewandowski v. Makel,
    949 F.2d 884 (6th Cir. 1991) ......................................................................................... 46, 47

 Linton v. Perini,
     656 F.2d 207 (6th Cir. 1981) ............................................................................................... 13

 Luis v. United States,
    136 S. ct. 1083 (2016) ......................................................................................................... 22

 Magana v. Hofbauer,
   263 F.3d 542 (6th Cir. 2001) ............................................................................................... 42



                                                                   iv
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12266 Filed 05/11/20 Page 6 of 84




 Martel v. Clair,
   565 U.S. 648 (2012) ............................................................................................................ 22

 Matthews v. Ishee,
    486 F.3d 883 (6th Cir. 2007) ............................................................................................... 15

 McKaskle v. Wiggins,
   465 U.S. 168 ....................................................................................................................... 30

 Missouri v. Frye,
    566 U.S. 134 (2012) ............................................................................................................ 38

 Mitchell v. Mason,
    325 F.3d 732 (6th Cir. 2003) ................................................................................... 69, 70, 73

 Napue v. Illinois,
    360 U.S. 264 (1959) ..................................................................................................... passim

 Panetti v. Quarterman,
    551 U.S. 930 (2007) ............................................................................................................ 20

 Patterson v. Illinois,
    487 U.S. 285 (1988) ...................................................................................................... 30, 31

 People v. Cress,
    468 Mich. 678 (2003) .......................................................................................................... 54

 Phillips v. White,
    851 F. 3d 567 (6th Cir. 2017) .............................................................................................. 71

 Pouncy v. Palmer,
    165 F. Supp. 3d 615 (E.D. Mich. 2016) ........................................................................ passim

 Pouncy v. Palmer,
    2008 WL 9869818 (Mich. Ct. App. Mar. 25, 2008) ...................................................... passim

 Pouncy v. Palmer,
    846 F.3d 144 (6th Cir. 2017) ................................................................................... 31, 36, 65

 Powell v. Alabama,
    287 U.S. 45 (1932) ........................................................................................................ 13, 69

 Rice v. White,
    660 F.3d 242 (6th Cir. 2011) ............................................................................................... 20

 Richey v. Bradshaw,
    498 F.3d 344 (6th Cir. 2007) ............................................................................................... 72



                                                                    v
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12267 Filed 05/11/20 Page 7 of 84




 Robinson v. Howes,
    663 F.3d 819 (6th Cr. 2011) ................................................................................................ 68

 Rosencrantz v. Lafler,
    568 F.3d 577 (6th Cir. 2009) ............................................................................................... 54

 Rothgery v. Gillespie Cnty.,
    554 U.S. 191 (2008) ............................................................................................................ 69

 Sawaf v. United States,
    570 F. App’x 544 (6th Cir. 2014) ............................................................................ 42, 43, 44

 Schledwitz v. United States,
    169 F.3d 1003 (6th Cir. 1999) ............................................................................................. 50

 Smith v. Cain,
    565 U.S. 73 (2012) .............................................................................................................. 43

 Smith v. Sec’y of N.M. Dep’t of Corrections,
    50 F.3d 801 (10th Cir. 1995) ............................................................................................... 52

 Smith v. United States,
    348 F.3d 545 (6th Cir. 2003) ............................................................................................... 52

 Strickland v. Washington,
     466 U.S. 688 (1984) ............................................................................................................ 38

 United States v. Butler,
    223 F.3d 368 (6th Cir. 2000) ............................................................................................... 60

 United States v. Cronic,
    466 U.S. 648 (1984) ..................................................................................................... passim

 United States v. Curtis,
    488 F. App’x 948 (6th 2012) ................................................................................................. 2

 United States v. Garner,
    507 F.3d 399 (6th Cir. 2007) ......................................................................................... 57, 58

 United States v. Gonzalez-Lopez,
    548 U.S. 140 (2006) ..................................................................................................... passim

 United States v. Morris,
    470 F.3d 596 (6th Cir. 2006) ................................................................................... 38, 43, 44

 United States v. Powell,
    847 F.3d 760 (6th Cir. 2017) ............................................................................................... 23



                                                                   vi
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12268 Filed 05/11/20 Page 8 of 84




 United States v. Tavera,
    719 F.3d 705 (6th Cir. 2013) ............................................................................................... 54

 United States v. Utrera,
    259 F. App’x 724 (6th Cir. 2008) ........................................................................................ 30

 United States v. White,
    492 F.3d 380 (6th Cir. 2007) ............................................................................................... 61

 Von Moltke v. Gillies,
    332 U.S. 708 (1948) ............................................................................................................ 31

 Williams v. Taylor,
    529 U.S. 362 (2000) ...................................................................................................... 11, 17

 Statutes

 28 U.S.C. § 2254 ................................................................................................................ passim

 M.C.L. § 791.234 ...................................................................................................................... 33




                                                                    vii
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12269 Filed 05/11/20 Page 9 of 84




                               ISSUES PRESENTED
       Omar Pouncy was 18 years old when he was convicted of carjacking offenses

 and sentenced to 562-824 months’ imprisonment.           As this Court already has

 recognized (see ECF No. 73 at 25-26, PageID.6721-6722), Pouncy’s criminal

 proceeding was infected with extreme, shocking, and disturbing violations of

 numerous constitutional protections that are fundamental to the fair and proper

 functioning of the criminal justice system. To answer the pointed question the Court

 previously put to counsel for the state, it is not possible to examine what occurred in

 Pouncy’s criminal proceeding and determine that it was “okay.” See id. Unless

 Pouncy receives federal habeas corpus relief, he will not be released from prison

 until 2055 at the earliest.     Pouncy’s habeas petition presents the following

 unresolved issues, some of which are subject to the Anti-Terrorism and Effective

 Death Penalty Act’s standard of review and some of which are not:

       (1)    Whether the trial court violated Pouncy’s Sixth Amendment choice-of-

 counsel right, where, despite clear evidence that Pouncy’s attorney-client

 relationship with his court-appointed counsel was either nonexistent or completely

 dysfunctional, the trial court reflexively refused Pouncy’s request for an opportunity

 to retain replacement counsel of his choosing because a venire was “downstairs” and

 “ready to go.”
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12270 Filed 05/11/20 Page 10 of 84




        (2)    Whether Pouncy’s decision to waive his right to counsel can be found

  knowing, intelligent, and voluntary, where (i) the trial court never made an on-the-

  record finding that Pouncy’s waiver was knowing, intelligent, and voluntary, and the

  trial court record is thus “silent” as to whether those requirements were met; (ii) the

  trial court never warned Pouncy, and nothing in the record indicates that Pouncy

  understood, that a conviction would result in any mandatory minimum sentence, that

  the mandatory minimum was 225 months’ imprisonment, that the trial court would

  have the discretion to impose as many as 562 months’ imprisonment as the minimum

  sentence, and that the trial court could impose as many months’ imprisonment as it

  wished as the maximum sentence; and (iii) Pouncy elected to waive counsel only

  because his court-appointed counsel was incredibly ill-prepared and had failed to

  consult meaningfully with Pouncy about the case.

        (3)    Whether Pouncy was denied his Sixth Amendment right to effective

  assistance of counsel during plea negotiations, where his court-appointed counsel

  failed to engage in well-prepared plea negotiations and then, after the prosecution

  extended a plea offer anyways, incorrectly indicated to Pouncy that his prison

  sentence if he were convicted at trial would “not be much different” than the prison

  sentence he would receive if he accepted the prosecution’s plea offer.

        (4)    Whether the prosecution violated Napue v. Illinois, Brady v. Maryland,

  and Giglio v. United States, where the prosecution (i) failed to correct false testimony


                                             2
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12271 Filed 05/11/20 Page 11 of 84




  provided by the lead detective, James Gagliardi, and its star cooperating witness,

  Wayne Grimes; (ii) failed to disclose phone records in its possession that disproved

  Detective Gagliardi’s testimony that phone calls the perpetrator placed to the victims

  were only traceable back to anonymous “calling cards,” and which would have

  enabled Pouncy to prove that the calls in fact were traceable to a standard-issue

  Sprint phone number for which a man named Quillie Strong was the subscriber; (iii)

  failed to disclose arrest record information in its possession that proved Grimes on

  cross-examination provided the jury a blatantly false explanation for the significant

  inconsistent statements he had made to law enforcement regarding the carjackings;

  and (iv) failed to disclose that law enforcement had shown a photo array to an

  African-American man named Willie Joyce, an eyewitness to the October 11, 2005

  carjacking, and that Joyce picked someone other than Pouncy as the perpetrator.

        (5)    Whether Pouncy was constructively denied counsel during the critical

  pre-trial stage of his criminal proceeding, which is presumptively prejudicial under

  the Supreme Court’s decision in United States v. Cronic, where his court-appointed

  counsel completely failed to conduct a pre-trial factual investigation, to

  communicate with the private investigator to whom he completely delegated his

  investigatory obligations, and to consult meaningfully with Pouncy prior to trial.




                                            3
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12272 Filed 05/11/20 Page 12 of 84




                FACTUAL AND PROCEDURAL BACKGROUND

  I.    Pouncy’s Carjacking Trial

        Pouncy was 18 years old when he was charged with carjacking offenses that

  carried a mandatory minimum sentence of 225 months’ imprisonment, a “guidelines

  range” of 225-562 months’ imprisonment, and a maximum sentence of life.1

        The trial court set trial to commence on January 24, 2006, which was only ten

  weeks after arraignment. On the morning of trial, prior to the venire being called up

  for jury selection, the trial court informed Pouncy that, if he were convicted at trial,

  “the [sentencing] guidelines say that [the court] should give [him] a sentence

  somewhere between eleven and-a-half to twenty-eight [years].” ECF No. 8-7 at

  21:8-10, PageID.476. This was the first time the trial court had said anything to

  Pouncy about the issue of punishment. The trial court’s statement to Pouncy was

  staggeringly incorrect with respect to both the bottom and the top of the guidelines

  range that would apply if Pouncy were convicted. Furthermore, the trial court’s

  statement that the guidelines represented the sentence “that [the court] should give”

  Pouncy completely failed to apprise Pouncy that the bottom of the guidelines range



  1
    Under Michigan sentencing law, a defendant’s sentencing guidelines range
  represented the range of minimum sentences that the court had discretion to impose.
  In other words, the bottom of the range represented the defendant’s mandatory
  minimum, and the top of the guidelines represented the highest minimum sentence
  (or, “maximum minimum”) that the trial court could impose. The guidelines did not
  constrain the maximum sentence that the trial court could impose.
                                             4
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12273 Filed 05/11/20 Page 13 of 84




  in fact represented the mandatory minimum that the trial court would be required to

  impose on him. It also failed to apprise Pouncy that the top of the guidelines range

  represented the highest minimum sentence that the trial court would have the

  discretion to impose on him. Finally, the trial court’s statement failed to apprise

  Pouncy that, because the trial court would have unlimited discretion to impose as

  many months’ imprisonment as it wished as Pouncy’s maximum sentence, Pouncy

  might remain in prison until he died of old age if convicted at trial. To make matters

  worse, the trial court then incorrectly told Pouncy that the sentence he would receive

  if convicted at trial would “not [be] much differen[t]” than the one he would receive

  if he were to accept the prosecution’s plea offer. See id. at 22:13-15, PageID.477.

  With Pouncy standing next to him, court-appointed counsel signaled agreement with

  the trial court’s incorrect and incomplete statements regarding punishment.

        Under the circumstances, Pouncy would not have understood the risks of

  proceeding to trial. He also would have been under the misimpression that he had

  nothing to lose by rejecting the prosecution’s plea offer and taking his chances with

  the jury. Not surprisingly, Pouncy did not accept the prosecution’s plea offer.

        At trial, the state’s case relied on cross-racial identifications that the

  carjacking victims had made with the prompting of potentially suggestive photo

  arrays, as well as the testimony of a cooperating witness who both held a grudge

  against Pouncy and had several motives to lie. In addition to a mistaken identity


                                            5
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12274 Filed 05/11/20 Page 14 of 84




  defense, Pouncy had an alibi.       Unfortunately for Pouncy, however, his court-

  appointed counsel’s trial preparations were atrocious—indeed, what court-appointed

  counsel did before trial cannot really be described as “trial preparation” at all.

        By the morning of jury selection, Pouncy had become gravely concerned

  about his court-appointed counsel’s readiness for trial and lack of meaningful

  consultation with him. If the attorney-client relationship had not completely broken

  down, it was only because there had never really been an attorney-client relationship

  at all. Pouncy told the trial court that he was “not gettin’ proper representation . . .

  honestly” and did not “feel comfortable . . . with the representation that [he had].”

  ECF No. 8-7 7:7-16, PageID.462. He told the trial court that the longest he had ever

  spoken with his court-appointed counsel was for “ten, fifteen minutes” that morning.

  Id. at 7:11-16. Pouncy asked the trial court for the opportunity to retain replacement

  counsel. The trial court excoriated Pouncy, stating that court-appointed counsel had

  been “practicin’ law longer than [Pouncy had] been born” and that Pouncy was “not

  in a position to judge” court-appointed counsel’s work.             Id. at 9:6‒10:12,

  PageID.464-465. The trial court concluded, “I’m not really in a position to grant

  your request to have new counsel because . . . we got a [venire] downstairs that’s

  ready to go and we’re gonna try this case today . . . .” Id. at 10:18-22, PageID.465.

        And so trial began later that day, over Pouncy’s objections and despite court-

  appointed counsel’s acknowledgment that it was “problematic” to say whether he


                                             6
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12275 Filed 05/11/20 Page 15 of 84




  was ready for trial. ECF No. 8-7 at 4, PageID.459. After court-appointed counsel

  gave a woeful opening statement that probably hurt Pouncy more than it helped him,

  see id. at 220:19‒222:8, PageID.675-677, Pouncy wrote a note to counsel stating

  that he wished to represent himself for the remainder of trial. Counsel informed the

  trial court of Pouncy’s request to proceed pro se. Id. at 233:13-18, PageID.688. The

  trial court granted Pouncy’s request, though without providing Pouncy any warning

  that, if he were convicted, (i) he would be subject to a mandatory minimum sentence;

  (ii) the mandatory minimum sentence would be 225 months’ imprisonment; (iii) the

  court would have the discretion to impose a minimum sentence of as high as 562

  months; and (iv) the court could impose as many months’ imprisonment as it wished

  as the maximum sentence, meaning that Pouncy might remain in prison until he died

  of old age. Instead, the trial court merely told Pouncy that he “[had] no business

  representing [himself],” and that he would have to “comply with Court rules” just

  “like any other lawyer.” See ECF No. 8-7 at 233:4-19, PageID.689.

        Having been constructively denied counsel during the pre-trial phase, denied

  his request to retain replacement counsel, and now proceeding pro se, there were

  several additional constitutional violations still to come.       Specifically, the

  prosecution failed to: (1) correct significant false testimony that its lead law

  enforcement witness, Detective James Gagliardi, and its star cooperating witness,

  Wayne Grimes, provided to the jury; and (2) disclose to Pouncy several items of


                                           7
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12276 Filed 05/11/20 Page 16 of 84




  exculpatory and impeachment information in the state’s possession that (i) would

  have undermined Detective Gagliardi’s honesty and credibility and cast doubt on the

  thoroughness and reliability of law enforcement’s investigation, (ii) Pouncy could

  have used to connect someone else to the carjackings in support of his mistaken

  identity defense, and (iii) would have demonstrated that Grimes had lied on the stand

  in an attempt to explain away significant inconsistent prior statements he made to

  law enforcement about the carjackings.

        With the deck unconstitutionally stacked against him in several ways, the jury

  found Pouncy guilty on all charges. The trial court sentenced Pouncy to a minimum

  of 562 months’ imprisonment and a maximum of 824 months’ imprisonment.

  II.   Pouncy’s Direct and Post-Conviction Appeals

        On direct appeal, Pouncy claimed that the trial court violated his Sixth

  Amendment right to counsel-of-choice by refusing to grant a continuance so that he

  could retain counsel to replace his court-appointed counsel (“Gonzalez-Lopez

  claim”). Pouncy also claimed that his decision shortly after opening statements to

  waive his right to counsel and to proceed pro se for the remainder of trial was not

  knowing, intelligent, and voluntary as the Sixth Amendment requires (“Faretta

  claim”). The Michigan Court of Appeals denied each of these claims on the merits.

        On state post-conviction appeal, Pouncy claimed that he had been denied

  effective assistance of counsel during the plea-bargaining stage because his court-


                                           8
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12277 Filed 05/11/20 Page 17 of 84




  appointed counsel had grossly misinformed him of the additional sentencing risk to

  which he would be exposed if he rejected the prosecution’s plea offer (“Lafler

  claim”).   The trial court denied the Lafler claim in a single unexplained and

  incoherent sentence that did not actually address the claim at all.

        Pouncy also claimed on post-conviction appeal that the prosecution failed to

  correct multiple pieces of false testimony that Detective Gagliardi and Wayne

  Grimes provided to the jury, as well as suppressed multiple pieces of exculpatory

  and impeachment information, all in violation of Napue v. Illinois, 360 U.S. 264

  (1959), Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405

  U.S. 150 (1972) (“Napue-Brady-Giglio claims”). First, the prosecution had failed

  to correct Detective Gagliardi’s false testimony about the traceability of the

  perpetrator’s phone calls and Grimes’s false explanation for why he made prior

  inconsistent statements to law enforcement regarding the carjackings—both of

  which the prosecution knew to be false. Second, it suppressed Verizon phone

  records that would have enabled Pouncy to show that the perpetrator’s phone calls

  to the victims were traceable to a standard-issue Sprint phone number for which a

  man named Quillie Strong was the subscriber, contrary to Detective Gagliardi’s false

  testimony that the calls were made with anonymous “calling cards.” Third, it

  suppressed information that Grimes had been handcuffed, arrested, and processed

  on a gun charge in the City of Clio on May 14, 2005. Grimes’s May 14, 2005 arrest


                                            9
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12278 Filed 05/11/20 Page 18 of 84




  was not a collateral issue, because Grimes told the jury on cross-examination that

  the reason the statements he made to law enforcement on October 13, 2005 regarding

  the carjackings were inconsistent with subsequent statements he made to law

  enforcement after agreeing to cooperate against Pouncy was because he had never

  previously been arrested and was “scared.” The trial court refused to grant Pouncy

  relief for these Napue-Brady-Giglio violations, employing bizarre reasoning that

  seemed to misunderstand the claims, the relevant legal principles, or both.

        Finally, in a pro per “Standard 4” brief submitted to the Michigan Court of

  Appeals, Pouncy claimed that his court-appointed counsel’s complete failure to

  investigate the facts and consult meaningfully with Pouncy prior to trial was so

  egregious that it amounted to a constructive denial of counsel during the critical pre-

  trial phase, which is structural error under United States v. Cronic, 466 U.S. 648

  (1984) (“Cronic claim”). Pouncy’s counsel also included this Cronic claim in an

  application for leave to appeal subsequently submitted to the Michigan Supreme

  Court. The Michigan Supreme Court denied Pouncy’s motion for leave in a single-

  sentence form denial, stating merely that “the defendant has failed to meet the burden

  of establishing entitlement to relief under MCR 6.508(D).” ECF No. 8-49 at

  PageID.4440.




                                            10
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12279 Filed 05/11/20 Page 19 of 84




                              STANDARD OF REVIEW

        With respect to claims that the state court adjudicated on the merits, a habeas

  petitioner must show that the state court’s decision either (i) constituted an

  unreasonable application of, or was contrary to, clearly established Supreme Court

  precedent,2 or (ii) was based on an unreasonable determination of facts in light of

  the evidence presented in the state court proceeding.         See Anti-Terrorism and

  Effective Death Penalty Act (“AEDPA”), 28 U.S.C. § 2254(d). If a petitioner

  satisfies § 2254(d) by making either showing, the federal habeas court must review

  the petitioner’s claim de novo. If the state courts failed to adjudicate the merits of a

  petitioner’s claim, AEDPA’s standard of review does not apply at all, and the federal

  habeas court must review the claim de novo in the first instance. On de novo review

  of a habeas petitioner’s claim, circuit precedent “is no longer merely persuasive or

  suggestive of an appropriate rule of law,” but rather is “binding on [the district

  court].” Ray v. Bauman, 326 F. Supp. 3d 445, 462 (E.D. Mich. 2018).


  2
    A state court’s decision is “contrary to” clearly established Supreme Court
  precedent where it reaches a conclusion opposite to that reached by the Supreme
  Court on the question presented, or if the state court decides a case differently than
  the Supreme Court has on a set of materially indistinguishable facts. Williams v.
  Taylor, 529 U.S. 362, 405-06 (2000). This includes applying the wrong legal rule,
  or imposing on the petitioner a burden higher than that dictated by applicable
  Supreme Court precedent. See id. A state court decision is an “unreasonable
  application of” Supreme Court precedent if the “state court identifies the correct
  governing legal rule from [the Supreme Court] but unreasonably applies it to the
  facts of the [petitioner’s] case,” or “unreasonably refuses to extend [a clearly
  established legal] principle to a new context where it should apply.” Id. at 407.
                                            11
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12280 Filed 05/11/20 Page 20 of 84




                         SUMMARY OF THE ARGUMENT

        It is impossible to reconcile Pouncy’s criminal proceeding with the

  requirements of the Constitution. Simply put, what occurred in Pouncy’s case was

  not “okay.” Pouncy presented numerous meritorious constitutional claims in his

  state court appeals. AEDPA is no impediment to this Court’s ability to remedy the

  constitutional violations that infected Pouncy’s criminal proceeding. The state

  courts variously (i) failed to adjudicate Pouncy’s claims using the correct

  constitutional rules and standards, (ii) unreasonably applied the constitutional rules

  and standards that they did correctly identify, (iii) unreasonably determined the facts

  relevant to the claims, and (iv) failed to adjudicate certain claims on the merits. For

  all those claims to which AEDPA applies, Pouncy has satisfied 28 U.S.C. § 2254(d),

  meaning the Court must now review those claims de novo. For those claims that the

  state courts failed to adjudicate on the merits, the Court must review the claims de

  novo because § 2254(d) does not apply at all.

        Reviewing Pouncy’s constitutional claims with the fresh eyes that AEDPA

  permits and that the Constitution requires, the Court can come to only one

  conclusion: Pouncy’s trial was not “okay,” his conviction and sentence are

  unconstitutional, and he must be ordered released from custody unconditionally.




                                            12
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12281 Filed 05/11/20 Page 21 of 84




                                     ARGUMENT

  I.    The Michigan Court of Appeals’s Decision Denying Pouncy’s Gonzalez-
        Lopez Claim Was Contrary to, and an Unreasonable Application of,
        Clearly Established Supreme Court Precedent, as Well as Based on an
        Unreasonable Determination of the Relevant Facts.

        The Sixth Amendment’s right to counsel includes “the right of a defendant

  who does not require appointed counsel to choose who will represent him.” United

  States v. Gonzalez-Lopez, 548 U.S. 140, 144 (2006) (citing Wheat v. United States,

  486 U.S. 153, 159 (1988)). Denial of this right is a structural error that does not

  require any additional showing of prejudice. Id. at 146-148. Although “the right to

  counsel of choice may not be used to unreasonably delay trial,” Linton v. Perini, 656

  F.2d 207, 209 (6th Cir. 1981), the Sixth Amendment otherwise “guarantees a

  defendant the right to be represented by [a] qualified attorney” of his choice “whom

  that defendant can afford to hire, or who is willing to represent the defendant even

  though he is without funds.” Gonzalez-Lopez, 548 U.S. at 144 (quoting Caplin &

  Drysdale, Chartered v. United States, 491 U.S. 617, 624-25 (1989)). “It is hardly

  necessary to say that . . . a defendant should be afforded a fair opportunity to secure

  counsel of his own choice.” Powell v. Alabama, 287 U.S. 45, 53 (1932).

        After being charged, the court assigned a court-appointed counsel to Pouncy.

  Pouncy reasonably expected and hoped that this court-appointed counsel would

  provide reasonably competent, zealous representation and would meaningfully

  consult with him prior to trial. Unfortunately, by the morning of jury selection, it
                                            13
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12282 Filed 05/11/20 Page 22 of 84




  was clear to Pouncy that his court-appointed counsel was not prepared for trial and

  was not invested in zealously advocating for him. Pouncy implored the trial court

  that he was did not “feel comfortable” that court-appointed counsel was providing

  “proper representation” and that he wished to retain replacement counsel. See, e.g.,

  ECF No. 8-7 at 5-7, PageID.460-462. Only ten weeks had passed since Pouncy’s

  arraignment. A continuance to allow Pouncy to retain replacement counsel of his

  choice would not have posed any significant administrative burden. Moreover,

  because Pouncy was in pre-trial custody, he had no incentive to delay trial merely

  for the sake of delay. Nevertheless, the trial court denied Pouncy’s request because

  a venire was “downstairs” and “ready to go.”3 Id. at 10:18-22, PageID.465.

        On direct appeal, Pouncy argued that the trial court’s denial of his request to

  retain replacement counsel violated the Sixth Amendment. The Michigan Court of

  Appeals denied Pouncy’s claim for five purported reasons: (1) Pouncy had “failed

  to demonstrate that his appointed counsel was not providing him with effective

  assistance,” Pouncy v. Palmer, 2008 WL 986818, at *30-31 (Mich. Ct. App. Mar.

  25, 2008); (2) Pouncy’s “expression of dissatisfaction with how [court-appointed

  counsel] was handling the case did not adequately demonstrate a breakdown in the

  attorney-client relationship to warrant substitution of counsel,” id. at *29; (3) “trial


  3
    There was not a special venire for Pouncy’s case. The trial court’s observation that
  a venire was “downstairs” and “ready to go” was simply an observation that citizens
  had shown up to the courthouse that morning in response to their jury service notices.
                                            14
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12283 Filed 05/11/20 Page 23 of 84




  was already underway,” id. at 31; (4) Pouncy “had already expressed a desire to

  represent himself,” id.; and (5) Pouncy did not “make a formal motion for a

  continuance,” id. at *30.

        Even when viewed through AEDPA’s deferential lens, none of these reasons

  withstands scrutiny.   As this Court already has stated, “[t]he record contains

  compelling evidence . . . that the trial judge denied Pouncy the opportunity to hire

  an attorney at his own expense,” Pouncy v. Palmer, 165 F. Supp. 3d 615, 627 (E.D.

  Mich. 2016), and that the “the trial court blocked [Pouncy’s] efforts to obtain a new

  lawyer,” id. at 629 (emphasis added). This Court was precisely right.

        A.     Pouncy Has Satisfied § 2254(d)(1) and § 2254(d)(2).

        The Michigan Court of Appeals’s first purported reason was contrary to the

  Supreme Court’s decision in Gonzalez-Lopez itself, which right off the bat means

  Pouncy has satisfied § 2254(d)(1) with respect to his Gonzalez-Lopez claim.

  Moreover, the Michigan Court of Appeals’s second, third, and fourth purported

  reasons are factual findings that cannot reasonably be squared with the trial court

  record, which means they are “unreasonable determination[s] of the facts” for

  purposes of § 2254(d)(2). See Matthews v. Ishee, 486 F.3d 883, 889 (6th Cir. 2007)

  (holding that “a state court decision involves ‘an unreasonable determination of the

  facts’” if the state court’s factual findings “are rebutted by ‘clear and convincing

  evidence’ and do not have support in the record”). This is another, independent


                                           15
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12284 Filed 05/11/20 Page 24 of 84




  reason why the Court may now review the claim de novo. Finally, the Michigan

  Court of Appeals’s fifth purported reason was an objectively unreasonable basis on

  which to affirm the trial court’s denial of Pouncy’s request to retain replacement

  counsel, and thus constitutes an unreasonable application of Gonzalez-Lopez for

  purposes of § 2254(d)(1). This is a third reason why de novo review is now required.

        Purported Reason #1 (“Trial Counsel Was Not Constitutionally

  Ineffective”)—Gonzalez-Lopez’s principal holding is that the “right to counsel of

  choice . . . is the right to a particular lawyer regardless of comparative effectiveness,”

  and that a defendant deprived of that right is entitled to a new trial regardless of

  whether the counsel the court appointed to him was providing “effective assistance.”

  Gonzalez-Lopez, 548 U.S. at 148; see also Couch v. Booker, 650 F. Supp. 2d 683,

  692 (E.D. Mich. 2009) (“Because petitioner’s right to retain counsel of his choice

  was wrongly denied, it is unnecessary for this court to conduct an ineffectiveness or

  prejudice inquiry in order for petitioner to obtain habeas relief.” (citing Gonzalez-

  Lopez, 548 U.S. at 148)). Gonzalez-Lopez thus forecloses any argument that a

  defendant’s entitlement to retain replacement counsel of his choice is conditioned

  on his ability to show that his current, court-appointed counsel is providing

  ineffective assistance.    Thus, it directly contradicted Gonzalez-Lopez for the




                                             16
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12285 Filed 05/11/20 Page 25 of 84




  Michigan Court of Appeals to impose such a condition on Pouncy.4 See Williams,

  529 U.S. at 405-406 (holding that a state court decision is “contrary to” Supreme

  Court precedent for purposes of § 2254(d)(1) if it imposes on the petitioner a burden

  of proof higher than that which the Supreme Court’s precedent sets forth); Dennis v.

  Sec’y, Pa. Dep’t of Corrections, 834 F.3d 263, 280-281 (3d Cir. 2016) (“Interpreting

  Supreme Court precedent in a manner that adds an additional element to the legal

  standard for proving a constitutional violation is ‘contrary to’ clearly established

  federal law” (citing Williams, 529 U.S. at 393-394)).

        Purported Reason #2 (“No Complete Breakdown of the Attorney-Client

  Relationship”)—If Pouncy’s repeated expressions of dissatisfaction with his court-

  appointed counsel demonstrated anything, it was that there was a total breakdown in

  the attorney-client relationship. In fact, the only fair reading of the trial court record

  is that there had never been a properly functioning attorney-client relationship at all.

  Pouncy stated to the court, prior to the venire even being brought upstairs to the

  courtroom for jury selection, that he and court-appointed counsel were “really not

  on the same page,” that “today [the morning of jury selection is] our first time really

  talkin[g],” that he had written to the public defender “ask[ing] for . . . a different



  4
    Nevertheless, this Court previously recognized that court-appointed counsel “gave
  no indication that he spent the necessary time with Pouncy to carefully explore the
  facts of the case, anticipated witness testimony, and/or important strategic issues and
  decisions.” Pouncy, 165 F. Supp. 3d at 628.
                                             17
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12286 Filed 05/11/20 Page 26 of 84




  counsel because I don’t really feel satisfied with the one I have,” that he was not

  “getting[g] proper representation,” that he “really don’t feel comfortable with . . .

  the representation that I have now,” that “we don’t talk,” and that his counsel was

  “somebody that . . . I don’t feel comfortable with from day one.” See ECF No. 8-7

  at 4-7, PageID.459-463. Pouncy told the trial court that “ten, fifteen minutes” that

  morning was the longest that court-appointed counsel had ever spoken to Pouncy

  about the case. See id. at 7:11-15, PageID.462. The trial judge’s colloquy with

  Pouncy did not reveal an adequately functioning attorney-client relationship. The

  trial court lectured Pouncy that he was “not in a position to judge whether [court-

  appointed counsel] knows how to do his job or not,” id. at 10:10-11, PageID.465,

  and admonished Pouncy to “have a seat and just be quiet,” id. at 16:16, PageID.471.

        Purported Reason #3 (“Trial Already Had Started”)—Contrary to what the

  Michigan Court of Appeals found, at the time the trial court denied Pouncy’s request

  to retain replacement counsel, the trial had not started. In fact, jury selection had not

  even begun. As the trial record makes clear, a venire of prospective jurors was

  merely “downstairs” waiting to be called up to any number of courtrooms. See ECF

  No. 8-7 at 10:10-11, PageID.465.

        Purported Reason #4 (“Expression of Desire to Proceed Pro Se”)—The trial

  record makes clear that the first time Pouncy mentioned anything about proceeding

  pro se was on the afternoon of January 24, 2006, after the jury had been sworn. See


                                             18
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12287 Filed 05/11/20 Page 27 of 84




  ECF No. 8-7 at 192-193, PageID.644-647.             The violation of Pouncy’s Sixth

  Amendment choice-of-counsel right, however, occurred several hours earlier that

  day, prior to the beginning of jury selection. At the time the trial court categorically

  refused to continue the trial so that Pouncy could retain replacement counsel, Pouncy

  had not expressed any desire to proceed pro se. To the contrary, the trial record

  makes clear that Pouncy was begging for counsel. See Pouncy, 165 F. Supp. 3d at

  630 (holding that the Michigan Court of Appeals’s analysis “ignores that Pouncy

  did, indeed, ask the trial court repeatedly . . . to allow him to retain counsel”).

        Purported Reason #5 (“No Formal Motion for a Continuance Was

  Filed”)—The trial court clearly understood that providing Pouncy with a fair

  opportunity to retain replacement counsel would require a continuance, and thus that

  Pouncy’s request to retain replacement counsel necessarily was a request for a

  continuance as well. By telling Pouncy that his request to retain replacement counsel

  was denied because “we’re gonna try this case today,” ECF No. 8-7 at 10:20-22,

  PageID.465, the trial court preemptively denied any formal continuance motion that

  Pouncy might have lodged.         It is an objectively unreasonable application of

  Gonzalez-Lopez for a court of appeals to hold that the trial court properly denied the

  petitioner’s request to retain replacement counsel because the petitioner failed to file

  a formal continuance motion that the trial court already made clear would be futile.




                                             19
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12288 Filed 05/11/20 Page 28 of 84




        B.     Reviewing Pouncy’s Gonzalez-Lopez Claim De Novo, Pouncy
               Clearly Is Entitled to Relief.

        Because Pouncy has satisfied § 2254(d) for several independent reasons, the

  Court must review the Gonzalez-Lopez claim de novo.             See, e.g., Panetti v.

  Quarterman, 551 U.S. 930, 953 (2007) (holding that if “the requirement set forth in

  § 2254(d)(1) is satisfied,” the “federal court must then resolve the claim without the

  deference AEDPA otherwise requires”); Rice v. White, 660 F.3d 242, 257 (6th Cir.

  2011) (“Because the state court decision was premised on a plainly erroneous

  reading of the record, deference is not given to that decision, and the Court may

  review the claim de novo.”); Carlson v. Jess, 526 F.3d 1018, 1024 (7th Cir. 2008)

  (holding that because the state trial court denied the petitioner’s Gonzalez-Lopez

  claim based “on an unreasonable factual determination,” the substantive merits of

  [the petitioner’s] claim are analyzed . . . de novo”). Applying de novo review, this

  Court should conclude that the trial court’s refusal to allow Pouncy a fair opportunity

  to retain replacement counsel of his choice was arbitrary and, therefore, a violation

  of Pouncy’s Sixth Amendment rights.

        The Sixth Circuit has identified four factors to determine whether the trial

  court’s “denial of a motion to substitute counsel” was arbitrary: “(1) the timeliness

  of the motion; (2) the adequacy of the court’s inquiry into the matter; (3) the extent

  of the conflict between the attorney and client and whether it resulted in a total lack

  of communication preventing an adequate defense; and (4) the balancing of these
                                            20
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12289 Filed 05/11/20 Page 29 of 84




  factors with the public’s interest in the prompt and efficient administration of

  justice.” Henness v. Bagley, 644 F.3d 308, 321 (6th Cir. 2011). All four Henness

  factors strongly point in Pouncy’s favor here.

        First, Pouncy made his request prior to the start of jury selection on January

  24, 2006, which was his first opportunity to address the trial court in person since

  the January 9, 2006 pre-trial conference. Pouncy was in custody, and the morning

  of jury selection is when his grave concerns with his court-appointed counsel’s

  preparedness for trial and lack of meaningful consultation with him had crystallized.

  Cf. Couch, 650 F. Supp. 2d at 691-692 (holding that the trial court acted arbitrarily

  in denying defendant’s motion, filed the day before trial, for a continuance to retain

  counsel to replace his court-appointed counsel, because the defendant “only

  discovered the day before trial that the counsel of his choice was unable to represent

  him at trial”). Particularly given that only ten weeks had passed since arraignment,

  Pouncy’s request cannot fairly be deemed untimely for Sixth Amendment purposes.

  As this Court has stated: “The bottom line is this: on the morning of trial, Pouncy

  had every reason to believe that Breczinski was not prepared to defend against the

  very serious charges Pouncy was facing. . . . Under these circumstances, Pouncy

  fairly concluded that proceeding with Breczinski as his counsel was not a reasonable

  course of action.” Pouncy, 165 F. Supp. 3d at 629.




                                           21
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12290 Filed 05/11/20 Page 30 of 84




         Second, the trial court’s inquiry into Pouncy’s concerns with his counsel was

  a hollow, infantilizing exercise. The trial court lectured Pouncy that he was too

  young and too uneducated to question his court-appointed counsel’s work or

  participate in his defense. See ECF No. 8-7 at 9-10, PageID.464-465. This colloquy

  was not remotely the “probing” inquiry the Sixth Amendment requires. See Martel

  v. Clair, 565 U.S. 648, 664 (2012). The trial court’s colloquy with Pouncy’s court-

  appointed counsel was similarly shallow and arguably betrayed the trial court’s

  assumption that Pouncy was guilty and simply did not have any valid defense for

  counsel to discover or present. See ECF No. 8-7 at 7, 10-12, PageID.462, 465-467.

         Third, the record reflects a dysfunctional relationship at best between Pouncy

  and court-appointed counsel and that court-appointed counsel had never had

  meaningfully consulted with Pouncy regarding the case.               See, e.g., id. at 8,

  PageID.463.     The Supreme Court has held that “[g]iven the necessarily close

  working relationship between a lawyer and client, the need for confidence, and the

  critical importance of trust,” it is not “surprising that the court has held that the Sixth

  Amendment grants a defendant ‘a fair opportunity to secure counsel of his own

  choice.” Luis v. United States, 136 S. ct. 1083, 1089 (2016). Pouncy’s justifiable

  lack of trust and confidence in his court-appointed counsel by the morning of trial

  practically jumps off the pages of the trial record.




                                              22
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12291 Filed 05/11/20 Page 31 of 84




        Fourth, the record does not reflect that continuing the trial so that Pouncy

  could retain replacement counsel of his choice would interfere with the public’s

  interest in any way. To the contrary, at a pre-trial hearing on January 9, 2006, the

  trial court indicated that it was open to continuing the trial date to at least March

  2006, and the prosecution expressed agreement that such a continuance made sense.

  ECF No. 8-6 at 8:5‒10:21, PageID.452-454. Pouncy remained in pre-trial custody,

  and the record does not support an argument that the public’s interest would have

  been impaired by a continuance sufficient for Pouncy to retain replacement counsel

  and to get that replacement counsel up to speed. That a venire was “downstairs” was

  clearly not a reasonable basis to deny Pouncy’s request. “[A] trial court may not

  arbitrarily and unreasonably interfere with a defendant’s right to counsel of choice

  in the name of calendar control.” United States v. Powell, 847 F.3d 760, 779 (6th

  Cir. 2017) (citing Wilson v. Mintzes, 761 F.2d 275, 280 (6th Cir. 1985)).

        The Seventh Circuit’s decision in Carlson v. Jess is on point. The petitioner

  in Carlson had been indicted on sexual assault charges and retained attorney Randall

  Kaiser to represent him. Carlson, 526 F.3d at 1020. “The parties agreed that the

  trial would take, at most, two days to complete. [The petitioner] remained in jail

  from the time of his arrest until his eventual trial.” Id. In the weeks leading up to

  the trial date, the petitioner “lost confidence in Kaiser’s ability to represent him.”

  Id. Ten days before the scheduled trial date, the petitioner notified Kaiser that he


                                           23
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12292 Filed 05/11/20 Page 32 of 84




  had retained another lawyer, Robin Shellow, to replace him. Id. Six days after that,

  the petitioner formally “moved to substitute Shellow for Kaiser as his counsel,

  conditioned upon an adjournment [of the trial date] so that Shellow could prepare

  for trial.” Id. The trial court held a hearing on the petitioner’s substitution motion

  the day before trial was scheduled to begin. Id. at 1021. The trial court asked

  Shellow “if she was prepared to try the case tomorrow. When Shellow replied that

  she was not, the court [denied the motion and stated that the] case is staying on the

  calendar.” Id. at 1022. The defendant was thus handcuffed into proceeding to trial

  with Kaiser and was convicted. Id. at 1023. On appeal, the state court denied the

  petitioner’s Gonzalez-Lopez claim, based on its factual determination that the

  petitioner’s “motion for substitution was based on ‘differing views of how the case

  is approached’ and ‘strategic decision[s].’” Id. at 1024 (alteration in original).

        The district court held that the state appellate court had unreasonably

  determined the facts relevant to the constitutional analysis. See id. The petitioner

  having satisfied § 2254(d), the district court held that on de novo review the

  petitioner was entitled to relief. See id. The Seventh Circuit affirmed. The Seventh

  Circuit agreed that the petitioner had satisfied § 2254(d)(2) and that the trial court’s

  denial of the petitioner’s “motion for substitution of counsel and a continuance [was]

  arbitrary.” Id. at 1025. The Seventh Circuit agreed that there had been a complete

  breakdown in the attorney-client relationship between the petitioner and Kaiser and


                                            24
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12293 Filed 05/11/20 Page 33 of 84




  stated that the state’s “argument that [the petitioner] was not entitled to a continuance

  because of the timing of his request [was] far from compelling.” Id. at 1025. “Even

  the inconvenience of pushing the trial back a month or so,” the Seventh Circuit

  explained, “would be easily outweighed by [the petitioner’s] interest in having his

  counsel of choice properly prepared to defend him against such serious charges.” Id.

  at 1026. The petitioner had been “in jail from the time of his arrest,” and thus “had

  nothing to gain by needlessly delaying the trial.” Id. Moreover, he “had never

  requested to substitute counsel previously and had no history of ‘gaming’ the

  system.” Id. The Seventh Circuit concluded: “Apparently, any delay [in the trial

  date] would have been unacceptable to the trial judge. That sort of rigidity can only

  be characterized as arbitrary.” Id. (citing Linton, 656 F.2d at 212).

        So too here. The only difference between the facts in Carlson and the facts in

  Pouncy’s case is that the petitioner in Carlson recently had retained a specific

  replacement counsel, albeit one whom could not be prepared for trial unless a

  continuance were granted. But this a difference without a distinction. The fact that

  Pouncy had not yet retained a replacement counsel is not why the trial court denied

  Pouncy’s request. The trial court denied Pouncy’s request because, like the trial

  court in Carlson, it was hell bent on proceeding to trial that day. There is no shortage

  of affordable criminal defense lawyers in the Genesee County area who would have

  been qualified and willing to take Pouncy’s case. The trial court could not have had


                                             25
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12294 Filed 05/11/20 Page 34 of 84




  any good reason to believe that it would take Pouncy long to retain a replacement

  counsel who could be ready to try the case reasonably soon. Thus, for all practical

  purposes, Pouncy was identically situated to the petitioner in Carlson, and the Court

  should reach the same result in Pouncy’s case.

  II.   The Michigan Court of Appeals’s Denial of Pouncy’s Faretta Claim Was
        Based on an Unreasonable Determination of the Facts and Contrary to
        Clearly Established Supreme Court Precedent.

        Pouncy’s frustration with his court-appointed counsel was clearly boiling over

  from the moment court began the morning of jury selection. After sitting through

  court-appointed counsel’s pathetic opening statement, Pouncy was in a full-blown

  panic. At that point, he wrote a note to his court-appointed counsel that he wanted

  to proceed pro se for the remainder of trial; trial counsel informed the trial court of

  the note. See ECF No. 8-7 at 232:13-18, PageID.688. The trial court then engaged

  Pouncy in a brief colloquy that omitted critical, essential information regarding the

  risks that Pouncy faced proceeding pro so, including his range of punishments if

  convicted. Id. at 233-234, PageID.688-689. The centerpiece of the colloquy was

  the trial court’s admonition to Pouncy that he had “no business representing yourself,

  none whatsoever.” Id. at 233:17-19, PageID.689. The trial court accepted Pouncy’s

  waiver without making a specific, on-the-record finding that Pouncy’s waiver was

  knowing, intelligent, and voluntary.




                                            26
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12295 Filed 05/11/20 Page 35 of 84




        On direct appeal, Pouncy argued that his waiver of counsel was not knowing,

  intelligent, and voluntary, rendering his waiver constitutionally invalid—structural

  error requiring automatic reversal of Pouncy’s conviction. The Michigan Court of

  Appeals denied Pouncy’s claim on the merits.

        A.     The Michigan Court of Appeals’s Decision Was Contrary to
               Supreme Court Precedent That an Appellate Court May Not
               Presume a Knowing, Intelligent, and Voluntary Waiver From a
               “Silent Record.”

        The Michigan Court of Appeals’s decision was contrary to clearly established

  Supreme Court precedent because it presumed in the face of a “silent record” that

  Pouncy’s waiver was knowing, intelligent, and voluntary, which the Supreme Court

  in Carnley v. Cochran, 369 U.S. 506 (1962), held is “impermissible,” id. at 512.

        In Johnson v. Zerbst, the Supreme Court held that ‘“courts indulge every

  reasonable presumption against waiver’ of fundamental constitutional rights.” 304

  U.S. 458, 464 (1938) (citations omitted). Thus, the Zerbst Court explained, “[w]hile

  an accused may waive the right to counsel, whether there is a proper waiver should

  be clearly determined by the trial court, and it would be fitting and appropriate for

  that determination to appear upon the record.” Id. at 465. The Sixth Circuit

  highlighted Zerbst’s rule in Fowler v. Collins, 253 F.3d 244, 249-250 (6th Cir.

  2001), affirming that “[a] trial court’s determination as to the propriety of a waiver




                                           27
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12296 Filed 05/11/20 Page 36 of 84




  should appear on the record.”5 Similarly, in James v. Brigano, 470 F.3d 636 (6th

  Cir. 2006), the Sixth Circuit held that the state court should have granted the habeas

  petitioner’s Faretta claim because “at no time did the state trial judge make an

  explicit finding that [the petitioner’s] waiver was knowing and intelligent.” Id. at

  643; see also United States v. Curtis, 488 F. App’x 948, 954 (6th 2012) (“Upon

  completion of [the Faretta] inquiry, the court must then make an express finding

  that the defendant knowingly and voluntarily waived his right to counsel.”).

        Like the trial court in Brigano, the trial court in Pouncy’s case did not make

  an express, on-the-record finding that Pouncy’s waiver was knowing, intelligent, and

  voluntary waiver, as Zerbst required it to do. Instead, after asking Pouncy three

  questions to which Pouncy answered “yes,” the trial court told court-appointed

  counsel to “take a seat,” brought the jury back in, and informed the jury that “Mr.

  Pouncy has decided to represent himself in this trial.” ECF No. 8-7 at 233-235,

  PageID.688-690; see also ECF No. 73 at 8:19-20, PageID.6704 (“THE COURT:

  And to put it politely, it looked like in some respects Judge Hayman steamrolled an

  18 year old with respect to this waiver question.”). The Michigan Court of Appeals,

  in deciding that Pouncy’s waiver of counsel was knowing, intelligent, and voluntary

  as the Sixth Amendment requires, thus did exactly what the Supreme Court’s


  5
   In Hill v. Curtin, 792 F.3d 670 (6th Cir. 2015) (en banc), the Sixth Circuit quoted
  Zerbst’s record-finding requirement in the midst of discussing what the Supreme
  Court’s Faretta precedents mandate. Id. at 678.
                                           28
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12297 Filed 05/11/20 Page 37 of 84




  decision in Carnley does not permit—it presumed a valid waiver from a “silent

  record.” Pouncy satisfies § 2254(d)(1) for this reason alone, and thus the Court must

  review the claim de novo.

        On de novo review, the Court should hold that, under Zerbst and Carnley, the

  record does not permit the Court to hold on the basis of the silent trial court record

  that Pouncy’s waiver of his right to counsel was knowing, intelligent, and voluntary.

        B.     The Michigan Court of Appeals’s Decision Affirming the Adequacy
               of the Trial Court’s Faretta Warning Was an Unreasonable
               Application of and Contrary to Supreme Court Precedent, as Well
               as Based on an Unreasonable Determination of the Relevant Facts.

        For a defendant’s waiver of his right to counsel to be constitutionally valid, a

  trial court must provide constitutionally adequate warnings to the defendant. With

  respect to the warnings the trial court provided Pouncy, the Michigan Court of

  Appeals found that “the trial court properly advised [Pouncy] of the risks of self-

  representation.” Pouncy, 2008 WL 9869818, at *22. The Michigan Court of

  Appeals specifically pointed to the trial court’s admonishment that Pouncy “would

  be a ‘fool’ to represent himself,” and that “the court would treat him like ‘any other

  lawyer’” and require him to “comply with the court rules.” Id. But it is “contrary

  to” and “an unreasonable application of” Supreme Court precedent to say that this

  warning adequately warned Pouncy of the dangers of self-representation in his case.6


  6
    Telling a defendant he would be a “fool” to represent himself is, of course, different
  than telling him that proceeding pro se “usually increases the likelihood of a trial
                                            29
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12298 Filed 05/11/20 Page 38 of 84




  28 U.S.C. § 2254(d). The Michigan Court of Appeals also asserted that “the record

  reflects that the trial court repeatedly advised defendant of the charges against him,

  including the minimum and maximum prison sentences associated with the various

  charges.”   Pouncy, 2008 WL 9869818, at *23.             These were “unreasonable

  determinations” of fact in light of the trial court record. 28 U.S.C. § 2254(d)(2).

        In Faretta, the Supreme Court held that a defendant’s waiver of his right to

  counsel is valid under the Sixth Amendment only if the court has made him “aware

  of the dangers and disadvantages of the self-representation, so that the record will

  establish that ‘he knows what he is doing and his choice is made with eyes open.’”

  Faretta, 422 U.S. at 835 (quoting Adams v. United States ex rel. McCann, 317 U.S.

  269, 279 (1942)). There are no exceptions to this rule. To the contrary, the Supreme

  Court has made clear that Faretta warnings must always be “‘rigorous[ly]’

  conveyed.” Iowa v. Tovar, 541 U.S. 77, 89 (2004) (quoting Patterson v. Illinois,

  487 U.S. 285, 298 (1988)).

        To satisfy Faretta, a trial court must ensure that the defendant’s “[w]aiver of

  the right to counsel” is a “knowing, intelligent ac[t] done with sufficient awareness



  outcome unfavorable to the defendant.” McKaskle v. Wiggins, 465 U.S. 168, 177
  n.8 (2012). In determining whether Faretta warnings were adequate, the Sixth
  Circuit has looked to whether the defendant was specifically provided such a
  warning. See, e.g., United States v. Utrera, 259 F. App’x 724, 728 (6th Cir. 2008)
  (noting that the trial court “repeatedly . . . explained that by choosing to represent
  himself, [the defendant] would likely increase his risk of conviction”).
                                            30
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12299 Filed 05/11/20 Page 39 of 84




  of the relevant circumstances.” Tovar, 541 U.S. at 81 (second alteration in original)

  (quoting Brady v. United States, 397 U.S. 742, 748 (1970)); see also Pouncy v.

  Palmer, 846 F.3d 144, 160 (6th Cir. 2017) (holding that a trial court must “loo[k] at

  all of the circumstances surrounding waiver of counsel to ensure that such waiver

  was knowing and intelligent” (quoting Brigano, 470 F.3d at 644)). Accordingly,

  “the information a defendant must have to waive counsel intelligently will ‘depend,

  in each case, upon the particular facts and circumstances surrounding that case.’”

  Tovar, 541 U.S. at 92 (quoting Zerbst, 304 U.S. at 464). It is clear, however, that

  “[b]efore [validly] waiving the right to counsel, the defendant must understand ‘the

  range of allowable punishments.’” Akins v. Easterling, 648 F.3d 380, 399 (6th Cir.

  2011) (quoting Von Moltke v. Gillies, 332 U.S. 708, 724 (1948)); see also Von

  Moltke, 332 U.S. at 724 (holding that “[t]o be valid,” the defendant’s waiver of his

  right to counsel “must be made with an apprehension of . . . the range of allowable

  punishments [for the charged offenses]”).7 Indeed, in a prior brief to this Court, the

  state agreed that, for a waiver of counsel to be valid under the Sixth Amendment,

  “the defendant must be told . . . the statutory maximum punishment and any

  mandatory minimums.” ECF No. 239 at 53, PageID.11374.




  7
    In Patterson, the Supreme Court cited this portion of Von Moltke in the midst of
  discussing “the procedures that must be observed[ ] before permitting [a defendant]
  to waive his right to counsel at trial.” 487 U.S. at 298.
                                           31
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12300 Filed 05/11/20 Page 40 of 84




        There is a simple, common-sense reason why the defendant must be informed

  of—and understand—the range of punishments associated with the charges,

  including the mandatory minima, in order for his waiver of counsel to be knowing

  and intelligent. The prison time that will automatically result, as well as the prison

  time that may result, from a conviction will always be a principal consideration in a

  defendant’s decision whether to risk proceeding to trial without a lawyer.

  Accordingly, the trial court’s warnings to Pouncy, which demonstrably did not

  include any information regarding the range of punishments associated with the

  charged offenses, were patently inadequate. Any state court decision reaching the

  opposite conclusion would be either “contrary to” or an “unreasonable application”

  of clearly established Supreme Court precedent under § 2254(d)(1).

        To be sure, the Michigan Court of Appeals did find that the trial court

  “repeatedly advised” Pouncy of the “minimum and maximum prison sentences

  associated with the various charges against him.” Pouncy, 2008 WL 9869818, at

  *23. But this factual finding is just flat out wrong. The trial court record leaves no

  doubt on this point. The Michigan Court of Appeals’s decision was therefore based

  on an “unreasonable determination of the facts” for purposes of § 2254(d)(2).

        At Pouncy’s arraignment on November 14, 2005, the trial court did not advise

  Pouncy regarding the issue of punishment. On the morning of January 24, 2006,

  just prior to jury selection, the trial court had a colloquy with the prosecutor (not


                                           32
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12301 Filed 05/11/20 Page 41 of 84




  with Pouncy) regarding the “maximum sentences” for the charged offenses, during

  which the trial court stated that “all of the carjacking offenses carry life, [and] armed

  robbery carries life of course.”8 ECF No. 8-7 at 19:11-12, PageID.474. The record

  does not reflect whether Pouncy was listening to the Court’s colloquy with the

  prosecutor, let alone understood the import of the conversation. In any event, the

  Court’s reference to “life” was immediately followed by a discussion of “what are

  [Pouncy’s] guidelines.” See id. at 19:21‒21:1, PageID.474-476. The trial court told

  Pouncy that “what [the guidelines range] means is that if you were convicted of all

  the offenses . . . the guidelines say that I should give you a sentence somewhere

  between eleven and-a-half to twenty-eight [years].” Id. at 21:5-10, PageID.476.

        As an initial matter, the trial court’s statement regarding Pouncy’s guidelines

  egregiously understated the bottom and top of the guidelines range that in fact would

  apply if Pouncy were convicted at trial.9 Thus, Pouncy could not possibly have had

  a correct understanding of the mandatory minimum punishments associated with the

  charges against him. And if he did not correctly understand the mandatory minimum

  punishments, then by definition he did not correctly understand the “range of



  8
    Undersigned counsel notes that, under Michigan law, a defendant given a life
  sentence is parole eligible after 15 years. See M.C.L. § 791.234.
  9
    The charged offenses in fact carried a guidelines range of 225-562 months’
  imprisonment, staggeringly higher than the 135-337 month range the trial court
  conveyed to Pouncy. See Pouncy, 165 F. Supp. 3d at 619.
                                             33
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12302 Filed 05/11/20 Page 42 of 84




  allowable punishments” associated with the charged offenses. Cf. Alleyne v. United

  States, 570 U.S. 99, 108 (2013) (explaining that the “range of sentences to which a

  defendant is exposed” is defined by the mandatory minimum and the Apprendi

  maximum); id. at 113 (“Elevating the low-end of a sentencing range heightens the

  loss of liberty associated with the crime . . . .”).

         Equally important for Faretta purposes, telling Pouncy that “the guidelines

  say” what sentence the trial court “should give” would not have provided Pouncy

  any understanding that under Michigan law the bottom end of a defendant’s

  guidelines range represents the minimum sentence that the trial court must impose

  (i.e., a “mandatory minimum”).           Nor would it have provided Pouncy any

  understanding that the top end of a defendant’s guidelines range represents the

  minimum sentence that the trial court may impose in its discretion (i.e., a “maximum

  minimum”), rather than the longest amount of time that the defendant may be

  imprisoned. Nor would it have provided Pouncy any understanding that the trial

  court would have the discretion to impose a maximum sentence that could result in

  Pouncy remaining in prison until he died of old age. The Supreme Court’s Faretta

  precedents do not allow a reviewing court to simply assume, in the face of a silent

  record, that Pouncy somehow understood all of these critical pieces of information

  regarding the range of punishments associated with the charged offenses. And,

  indeed, the trial record reflects that on the morning of trial Pouncy complained to


                                              34
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12303 Filed 05/11/20 Page 43 of 84




  the trial court that, because of his court-appointed counsel’s failure to meaningfully

  consult with him, Pouncy still needed a “better understanding” of everything

  associated with his case. See ECF No. 8-7 at 7:3-4, PageID.462.

        The Michigan Court of Appeals, in holding that the trial court’s warning

  satisfied the requirements of Faretta and its progeny, either unreasonably applied

  clearly established Supreme Court precedent, made its decision based on an

  unreasonable determination of the facts, or both. De novo review therefore now

  applies. Applying de novo review, it is clear that Pouncy is entitled to relief.

  Without being clearly advised that, if convicted, his “range of allowable

  punishments” started at a minimum of 225 months’ imprisonment and topped out at

  however many months the trial court wanted to give him, Pouncy’s waiver of his

  right to counsel was not knowing and intelligent.

        C.     Because Pouncy Has Satisfied § 2254(d)(1) and (d)(2) for the
               Reasons Stated Above, the Court May Also Revisit the “Hobson’s
               Choice” Theory of Involuntariness Using a De Novo Standard.

        As the Sixth Circuit held on appeal, Pouncy’s Faretta claim is a single claim

  that is based on several discrete arguments. Thus, insofar as Pouncy has satisfied

  § 2254(d) with respect to his Faretta claim for the multiple reasons stated above,

  this Court may now also revisit, using a de novo standard, Pouncy’s “Hobson’s

  choice theory” for why his waiver of counsel also was involuntary.




                                           35
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12304 Filed 05/11/20 Page 44 of 84




        At the outset of his colloquy with the trial court regarding his waiver of

  counsel, Pouncy solemnly stated, “I don’t have an attorney right now.” ECF No. 8-

  7 at 232:25, PageID.688. Against this backdrop, the only fair conclusion on de novo

  review is that Pouncy’s decision to waive counsel was involuntary. The Sixth

  Circuit has already signaled that Pouncy should prevail on his Hobson’s choice

  theory under a de novo standard. See Pouncy, 846 F.3d at 161 (“Were we to evaluate

  Pouncy’s claim de novo, we might very well apply a different standard in this case.”).

  This Court has stated the same: “Needless to say, the Court would grant relief under

  de novo review.” See Pouncy, 165 F. Supp. 3d at 625 n.2. For all the reasons the

  Court stated in its January 11, 2016 order, see id. at 627-631, the Court should hold

  on de novo review that Pouncy’s waiver was involuntary because his alternative to

  proceeding pro se was to proceed to trial with court-appointed counsel who had

  utterly failed to prepare for trial and was not invested in advocating for Pouncy.10


  10
     Undersigned counsel is mindful of the Sixth Circuit’s assertion that the direct
  appeal record in Pouncy’s case “can reasonably be squared with the Michigan Court
  of Appeals’ conclusion that [court-appointed counsel] was adequately prepared for
  trial.” Pouncy, 846 F.3d at 162. Because the Court must review the Faretta claim
  de novo for the reasons stated above, however, AEDPA deference no longer applies
  to any aspect of the state court’s adjudication of the Faretta claim, including any
  predicate ineffective assistance of counsel analysis. Moreover, with respect to
  underlying state court factual findings, Pouncy can satisfy § 2254(e)(1)’s “clear and
  convincing evidence” standard. The Michigan Court of Appeals found that Pouncy
  “conceded that he gave [Accardo] the name and number for one potential witness,”
  Pouncy, 2008 WL 9869818, at *19. But Pouncy told the trial court merely that he
  “gave [Accardo] one number” to call. ECF No. 8-7 at 5:14-15, PageID.460. The
  direct appeal record makes crystal clear that Pouncy provided court-appointed
                                            36
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12305 Filed 05/11/20 Page 45 of 84




  III.   Pouncy Is Entitled to Relief on His Lafler Claim.

         There is no evidence that court-appointed counsel made any effort to negotiate

  a plea, but the prosecution nevertheless offered to allow Pouncy to plead guilty to

  the eleven substantive counts with which he was charged, but without a habitual

  offender enhancement. Had Pouncy taken that deal, the trial court’s sentencing

  discretion would have been significantly constrained, and Pouncy could have been

  released from prison in as few as 135 months. Court-appointed counsel, however,

  failed to correctly advise Pouncy of the sentencing benefits that the plea offer

  provided, relative to going to trial. Court-appointed counsel instead incorrectly

  informed Pouncy that the guidelines that would apply if Pouncy were convicted at

  trial were essentially identical to those that would apply under the plea offer, and he

  also allowed Pouncy to proceed under the impression that his sentence if convicted

  at trial would be “not much different” than the sentence he would receive if he

  accepted the plea offer. See ECF No. 8-7 at 19-23, PageID.474-477.

         A criminal defendant’s Sixth Amendment right to effective assistance of

  counsel “extends to the plea-bargaining process.” Lafler v. Cooper, 566 U.S. 156,


  counsel and Accardo the names of several witnesses to investigate in support of his
  alibi defense. Court-appointed counsel acknowledged this at the January 9, 2006
  pre-trial conference. See ECF No. 8-6 at 8-9, PageID.454-455 (referring to “looking
  into all the witnesses” that Pouncy provided to them and that “[t]here’s quite a
  number of them that we have to look at”). Accardo’s trial testimony further confirms
  that Pouncy provided multiple “names” of “possible witnesses.” See ECF No. 8-11
  at 93-94, PageID.1222-1223.
                                            37
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12306 Filed 05/11/20 Page 46 of 84




  162 (2012). “[A] criminal defendant is [therefore] entitled to competent advice of

  counsel at the plea stage . . . .” United States v. Morris, 470 F.3d 596, 600 (6th Cir.

  2006). “Claims of ineffective assistance of counsel in the plea bargain context are

  governed by the two-part test set forth in [Strickland v. Washington, 466 U.S. 688

  (1984)].” Missouri v. Frye, 566 U.S. 134, 140 (2012) (citing Hill v. Lockhart, 474

  U.S. 52, 57 (1985)). A petitioner’s Lafler claim satisfies Strickland if the petitioner

  demonstrates (i) that his counsel’s performance during the plea bargaining process

  fell below an objective standard of reasonableness, and (ii) a reasonable probability

  that, but for the deficient representation, he would have accepted the prosecution’s

  plea offer, see Frye, 566 U.S. at 147, or “would have bargained for [and accepted] a

  better deal,” Byrd v. Skipper, 940 F.3d 248, 256 (6th Cir. 2019). In determining

  prejudice, the Sixth Circuit gives “special weight” to whether there were “significant

  disparities between the penalties offered in [the rejected] plea” and the potential

  penalties at trial. Morris, 470 F.3d at 602. A “substantial disparity between the

  penalty offered by the prosecution and the punishment called for by the indictment

  is sufficient to establish a reasonable probability that a properly informed and

  advised defendant would have accepted the prosecution’s offer.” Griffin v. United

  States, 330 F.3d 733, 737 (6th Cir. 2003).

        On post-conviction appeal, Pouncy argued that his court-appointed counsel’s

  deficient performance at the plea bargaining stage—highlighted by his egregiously


                                            38
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12307 Filed 05/11/20 Page 47 of 84




  incorrect advice regarding Pouncy’s sentencing guidelines exposure at trial—

  entitled him to relief under Lafler. The state court addressed and denied this Lafler

  claim in a single unadorned sentence: “[B]ased on the foregoing analysis and the

  Court of Appeals [sic] prior ruling, Defendant’s arguments are without merit

  pursuant to MCR 6.508(D).” ECF No. 8-37 at 23-24, PageID.3159-3160. It appears

  that the trial court erroneously treated Pouncy’s Lafler claim as identical to Pouncy’s

  claim that court-appointed counsel had been constitutionally ineffective at other

  critical stages of the proceeding, a claim that the trial court had disposed of in the

  immediately preceding section of its decision. See id. at 22-23, PageID.3158‒3159.

  Accordingly, the trial court simply did not adjudicate Pouncy’s separate and distinct

  Lafler claim. This means that AEDPA does not apply to the Lafler claim, and the

  Court must address the claim de novo.

        A.     Court-Appointed Counsel’s Failure to Engage in Competent Plea
               Negotiations, and His “Staggering” Miscalculation of Pouncy’s
               Sentencing Exposure at Trial, Was Deficient Performance.

        Pouncy’s court-appointed counsel provided deficient representation during

  the plea bargaining process in at least two key respects. First, court-appointed

  counsel’s lack of pre-trial investigation left him unequipped to engage in competent

  plea negotiations with the prosecutor, which prevented him from negotiating an even

  more favorable plea deal in the weeks and days leading up to trial. Second, Pouncy’s

  court-appointed counsel indisputably misinformed Pouncy of the sentencing range


                                            39
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12308 Filed 05/11/20 Page 48 of 84




  that he faced if he proceeded to trial, leading Pouncy to believe incorrectly that the

  prosecution’s plea offer did not provide any meaningful benefits relative to taking

  his chances at trial.

         With respect to the plea bargaining process, court-appointed counsel

  essentially admitted to the trial court on the morning of jury selection that he had

  failed to investigate the facts of the case.11 It is a basic tenet of plea bargaining,

  however, that pointing out the weaknesses in the prosecution’s case increases the

  likelihood that the prosecutor will extend a better deal. Thus, by definition, Pouncy’s

  court-appointed counsel ignored a basic preparatory component to plea bargaining

  and, therefore, was unable to engage in competent representation during the plea

  bargaining process. Indeed, the trial record does not reflect that court-appointed



  11
     Six weeks before trial, court-appointed counsel acknowledged that “there are a lot
  of witnesses that we have to look into in this case, a lot of different details.” ECF
  No. 8-4 at 4:17-18, PageID.287. Court-appointed counsel hired a private
  investigator, Leonard Accardo, “because there were a number of leads which [he]
  quite frankly would have been stretched too thin to [look into himself].” ECF No.
  8-7 at 13:4-7, PageID.468. Two weeks before trial, court-appointed counsel told the
  court that, because Accardo had been “sick for ten days in bed,” he was not prepared
  to go to trial. See ECF No. 8-6 at 8:9-15, PageID.454. On the morning of jury
  selection, court-appointed counsel told the trial court that he had not heard back from
  Accardo one way or the other about any of Accardo’s investigatory efforts.
  Accordingly, court-appointed counsel acknowledged that he did not “know”
  anything about the quantity, quality, or results of Accardo’s investigation; instead,
  he simply “assume[d]” based on Accardo’s “reputation and past performance” that
  Accardo had competently performed all necessary work and had found nothing. See
  id. at 17:6-12, PageID.472.

                                            40
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12309 Filed 05/11/20 Page 49 of 84




  counsel engaged in any actual plea bargaining at all, but rather took to Pouncy the

  first offer that the prosecution provided.

        With respect to the guidelines miscalculation, it is undisputed that court-

  appointed counsel egregiously misadvised Pouncy regarding the sentencing

  guidelines range that would apply if he were convicted at trial. 12 Without any

  equivocation or suggestion that their guidelines calculation was a preliminary one,

  the prosecutor and court-appointed counsel, with Pouncy standing right there, stated

  to the trial court that Pouncy’s guidelines range if he were convicted at trial would

  be 135-337 months. Court-appointed counsel indicated his agreement when the trial

  court responded that this was “not much differen[t]” than the guidelines that would

  apply if Pouncy accepted the prosecution’s plea.       See ECF No. 8-7 at 22:24,

  PageID.477. As this Court previously found, “[t]he magnitude of [court-appointed

  counsel’s] guidelines miscalculation here was staggering.” Pouncy, 168 F. Supp.

  3d at 963 (emphasis added). Court-appointed counsel understated the bottom of

  Pouncy’s guidelines range if he were convicted at trial by nearly 8 years and the top

  by nearly 19 years. As this Court already has concluded, this “gross miscalculation

  . . . bespeaks [counsel’s] lack of preparation” and “lack of familiarity with the


  12
    Competent counsel also would have advised Pouncy that, by resolving the case
  with a plea, the trial court would be more likely to impose a sentence at the low end
  of his guidelines range. There is no evidence that court-appointed counsel so advised
  Pouncy. This further prejudiced Pouncy’s ability to conduct an informed cost-
  benefit analysis of the prosecution’s plea offer.
                                               41
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12310 Filed 05/11/20 Page 50 of 84




  relevant sentencing facts,” Pouncy, 165 F. Supp. 3d at 628 n.4, as well as with the

  applicable law. In a sworn affidavit submitted as part of these habeas proceedings,

  court-appointed counsel acknowledged that his egregious guidelines miscalculation

  adversely impacted his representation of Pouncy.          See ECF No. 71 at 2-3,

  PageID.6650-6651.

        The Sixth Circuit has recognized that the “right to counsel during the plea-

  bargaining process include the right to be informed by counsel as to the range of

  penalties under the applicable guidelines,” because a defendant’s “understanding”

  of the “discrepancy between the punishment resulting from a plea agreement and

  that which would result from a trial conviction is an important factor that the

  defendant is entitled to consider in his decision-making process.” Sawaf v. United

  States, 570 F. App’x 544, 548-549 (6th Cir. 2014). Court-appointed counsel’s

  inexplicable miscalculation of Pouncy’s sentencing exposure if he proceeded to trial

  completely prevented Pouncy from accurately and intelligently weighing the

  benefits of the prosecution’s plea offer. Indeed, court-appointed counsel’s

  miscalculation essentially guaranteed that Pouncy would reject the prosecution’s

  offer, because the miscalculation suggested to Pouncy that he would have “nothing

  to lose” by going to trial. Magana v. Hofbauer, 263 F.3d 542, 550 (6th Cir. 2001)

  (holding that counsel’s “gross misadvice to his client regarding the client’s potential

  prison sentence [if he went to trial], certainly fell below an objective standard of


                                            42
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12311 Filed 05/11/20 Page 51 of 84




  reasonableness under prevailing professional norms”); see also Morris, 470 F.3d at

  603 (holding that trial counsel’s “erroneous estimate” of the defendant’s guidelines

  range “fell below an objective standard of reasonableness” (quoting Griffin v. United

  States, 330 F.3d 733, 738 (6th Cir. 2003)).

        B.     Court-Appointed Counsel’s Deficient Performance at the Plea
               Bargaining Stage Presumptively Prejudiced Pouncy.

        Under Sixth Circuit law, the prejudice prong on a Lafler claim is

  “presumptively satisfied if the difference between the length of the sentence

  proposed in the [prosecution’s] plea offer and the sentence imposed after a trial

  conviction was substantial.” Sawaf, 570 F. App’x at 547; Smith v. United States,

  348 F.3d 545, 552 (6th Cir. 2003) (“Other panels in this and other circuits have

  pointed to the disparity between the plea offer and the potential sentence exposure

  as strong evidence of a reasonable probability that a properly advised defendant

  would have accepted a guilty plea offer, despite earlier protestations of innocence.”).

  That presumption of prejudice properly applies in Pouncy’s case.            The Sixth

  Circuit’s decision in Morris is instructive.

        In Morris, the defendant’s sentencing range would have been 90-97 months’

  imprisonment under the prosecution’s plea offer, compared to a then-mandatory

  sentencing guidelines range of 101-111 months’ imprisonment if he were convicted

  at trial. 470 F.3d at 599. The defendant’s counsel, however, incorrectly advised him

  that his sentencing range if convicted at trial would only be 62-68 months’
                                            43
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12312 Filed 05/11/20 Page 52 of 84




  imprisonment. Id. at 602. The Sixth Circuit held that this incorrect guidelines advice

  prejudice the defendant because his “‘ability to make an intelligent decision

  regarding [the] plea offer [was] severely undermined.’” Id. at 603 (quoting Griffin,

  330 F.3d at 737) (second alteration in original)). The Sixth Circuit further held that

  “factoring in [the defendant’s] assertion of his innocence,” as a grounds to find a

  lack of prejudice, “would inappropriately punish him for exercising his Fifth

  Amendment right against self-incrimination” and be “at odds with this Court’s

  precedents.” Id. (citing Griffin, 330 F.3d at 738).

        In Pouncy’s case, the disparity between Pouncy’s guidelines range under the

  prosecution’s plea offer and Pouncy’s actual (as opposed to miscalculated)

  guidelines range if he were convicted at trial was far greater than the disparity in

  Morris. Compared to the sentencing range that Pouncy faced if convicted after trial,

  the prosecution’s plea offer provided a substantially lower mandatory minimum (135

  months versus 225 months) and a dramatically lower “maximum minimum” (225

  months versus 562 months). The presumption of prejudice thus properly applies.

        That Pouncy asserted his innocence in open court is not a valid reason for

  finding a lack of prejudice under Lafler. In Sawaf, the district court had declined to

  “credit [the defendant] with the applicable presumption of prejudice” due to the

  defendant’s “continued insistence that he was innocent . . . .” 570 F. App’x at 548.

  The Sixth Circuit reversed, holding that circuit precedent “compelled” it “to


                                            44
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12313 Filed 05/11/20 Page 53 of 84




  conclude that [the defendant’s] continued insistence as to his innocence does not

  foreclose the possibility that he would have been willing to enter a guilty plea” had

  he been properly informed about its benefits in comparison to risking trial. Id. at

  549. As the Sixth Circuit explained in Griffin, it “does not make sense to say that a

  defendant’s protestations of innocence belie his later claim that he would have

  accepted a guilty plea” had he been correctly advised of the plea offer’s benefits.

  330 F.3d at 738.

        This Court should also conclude that court-appointed counsel’s lack of trial

  preparations prejudiced Pouncy’s ability to negotiate a more favorable plea deal than

  the one the prosecution offered. Last year, the Sixth Circuit in Byrd held that, where

  “counsel’s deficient performance deprives a defendant of a fair opportunity in plea

  negotiations,” the petitioner is entitled to show that “absent counsel’s errors, [he]

  would have bargained for a better plea.”       940 F.3d at 256.      During pre-trial

  proceedings, court-appointed counsel repeatedly told the trial court that he was not

  prepared to test the prosecution’s evidence or put on a defense case. Just as a matter

  of common sense, the fact that the prosecution offered Pouncy a plea deal under

  those circumstances suggests a reasonable probability that it would have offered

  Pouncy a better deal if it believed court-appointed counsel would be a worthy trial

  adversary. That the prosecution offered more favorable plea deals to Pouncy’s

  alleged co-conspirators—Tiakawa Pierce and Wayne Grimes (who had confessed to


                                           45
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12314 Filed 05/11/20 Page 54 of 84




  law enforcement almost immediately after being arrested)—further indicates that

  court-appointed counsel’s utter lack of trial preparation prejudiced Pouncy’s plea

  bargaining leverage. Cf. id. at 258 (“[Petitioner] also has demonstrated, by pointing

  to the bargain [a co-conspirator] reached as a comparator, that an available plea

  would have provided favorable terms . . . .”).

        C.     The Court Should Order the State to Release Pouncy Immediately.

        Pouncy already has served more time in prison than he might have served had

  he accepted the plea deal that the prosecutor had extended. Pouncy is thus similarly

  situated to the petitioner in Lewandowski v. Makel, 949 F.2d 884 (6th Cir. 1991),

  who had been convicted of first degree murder and was issued an immediate release

  as a remedy to his counsel’s deficient advice with respect to a plea to a lesser charge.

        In Lewandowski, the petitioner was charged with first degree murder and pled

  nolo contendre to second-degree murder. The defendant then had a change of heart

  and moved to withdraw his nolo plea. The trial court denied the motion and imposed

  a sentence of 15-25 years’ imprisonment.           Id. at 885-886.      The petitioner

  subsequently retained new counsel who, “without discussing [with the petitioner]

  the legal ramifications of a successful appeal,” appealed the trial court’s denial of

  the motion to withdraw the plea. Id. at 886. The appeal succeeded, and the state

  took the petitioner to trial on the original first degree murder charge. Id. at 887. The

  jury convicted the petitioner, and the petitioner received a mandatory life sentence.


                                            46
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12315 Filed 05/11/20 Page 55 of 84




  Id. On habeas review, the Sixth Circuit held that the petitioner’s counsel had

  rendered ineffective assistance by failing to correctly inform him of “the risks that

  he faced should his appeal be successful.” Id. The district court “determined that

  the appropriate remedy was specific performance of the original plea agreement,

  including the sentence which the judge imposed under the agreement. Under the

  original sentence [petitioner] would have been eligible for parole on May 2, 1989 at

  the latest. Accordingly, the district court ordered [the petitioner] released from

  custody.” Id. On appeal, the state argued that “the district court erred in releasing

  [the petitioner].” Id. at 889. The Sixth Circuit disagreed and affirmed. Id.

        Had Pouncy accepted the prosecution’s plea offer, he could have received a

  sentence under which he would have been parole eligible after a little over 11 years

  in prison. Pouncy already has spent over 13 years in prison, and so ordering his

  immediate release is an analogous to the remedy ordered in Lewandowski.

  Furthermore, if the Court agrees that Pouncy’s court-appointed counsel was

  ineffective in failing to negotiate an even better plea deal than the one the

  prosecution offered, the proper remedy under the Sixth Circuit’s decision in Byrd is

  to order that Pouncy’s conviction be unconditionally vacated. See Byrd, 940 F.3d at

  260-261 (vacating petitioner’s trial conviction as a Lafler remedy where “competent

  counsel . . . would have successfully negotiated a favorable plea”).




                                           47
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12316 Filed 05/11/20 Page 56 of 84




  IV.   The Prosecution’s Failure to Correct Testimony That It Knew Was False,
        and Its Failure to Disclose Material Exculpatory and Impeachment
        Information, Violated Napue, Brady, and Giglio.

        The Supreme Court’s holdings in Napue v. Illinois, 360 U.S. 264 (1959),

  Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150

  (1972), establish three fundamental rules under the Fifth and Fourteenth

  Amendment’s Due Process Clause. First, if the prosecution knows that a witness

  has provided false testimony to the jury, the state violates a defendant’s due process

  rights if it “allows [the false testimony] to go uncorrected,” and there is “any

  reasonable likelihood” that the false testimony affected the jury’s judgment. See

  Napue, 360 U.S. at 269. Second, “the suppression by the prosecution of evidence

  favorable to an accused upon request violates due process where the evidence is

  material either to guilt or punishment, irrespective of the good faith or bad faith of

  the prosecution.” Brady, 373 U.S. at 87. Third, “[w]hen the ‘reliability of a given

  witness may well be determinative of guilt or innocence,’ nondisclosure of evidence

  affecting [that witness’s] credibility” requires a new trial. Giglio, 405 U.S. at 154

  (quoting Napue, 360 U.S. at 269). Each of these species of prosecutorial misconduct

  infected Pouncy’s trial, in violation of Pouncy’s due process rights:

        1. The prosecution’s lead law enforcement witness, Detective James

  Gagliardi, told the jury that phone calls placed by the perpetrator to the carjacking

  victims were only traceable back to “calling cards” (i.e., placed from burner phones),


                                           48
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12317 Filed 05/11/20 Page 57 of 84




  when in fact they were traceable to a standard-issue Sprint phone number for which

  a man named Qullie Strong (not Pouncy) was the subscriber. The circumstances

  demonstrate that Detective Gagliardi must have known his testimony was false (a

  Napue violation), and the prosecution had suppressed Verizon phone records in its

  possession at the time of trial that would have allowed Pouncy both to prove that the

  testimony was false (a Giglio violation) and connect another person to the

  carjackings in support of his mistaken identity defense (a Brady violation).

        2. Moreover, the prosecution’s star cooperating witness, alleged accomplice

  Wayne Grimes, in attempting to explain why his testimony on direct examination

  was materially inconsistent with statements he gave to law enforcement the day he

  was arrested on carjacking charges, told the jury that he was “scared” because it was

  the “first time” that he “got arrested.” This was a bald-faced lie—City of Clio arrest

  records show that Grimes had been handcuffed, arrested, and processed on gun

  charges on May 14, 2005. The prosecutor and/or Detective Gagliardi (who was

  sitting at counsel table throughout trial) must have known Grimes’s testimony was

  false. Yet, they allowed the false testimony to go uncorrected (a Napue violation),

  and the prosecution also suppressed arrest records in its possession that would have

  enabled Pouncy to prove that Grimes had just lied to the jury (a Giglio violation).

        3. A man named Willie Joyce, an eyewitness to the October 11, 2005

  carjacking, picked someone other than Pouncy from a photo array that law


                                           49
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12318 Filed 05/11/20 Page 58 of 84




  enforcement presented to him shortly after the carjacking. This evidence would have

  cast significant doubt on the reliability of the cross-racial identifications of Pouncy

  that the prosecution’s testifying eyewitnesses made, therefore bolstering Pouncy’s

  mistaken identity defense. But the prosecution suppressed it (a Brady violation).

        Under any standard of review, any one of these due process violations would

  be sufficient to require that Pouncy’s conviction be reversed. Collectively, these

  Napue-Brady-Giglio violations are shocking and disturbing.13 All of the violations

  are properly before this Court, and AEDPA provides no bar to Pouncy’s entitlement

  to relief for these constitutional violations, for the reasons discussed below.

        A.     The Prosecution Violated Napue, Giglio, and Brady With Respect
               to the Traceability of the Perpetrator’s Phone Calls to the Victims.

        The state believed Pouncy committed a September 24, 2005 carjacking for

  which Pouncy was being tried in a separate proceeding. At Pouncy’s trial, the state

  introduced evidence of the September 24 carjacking under Rule of Evidence 404(b),

  because it shared the same modus operandi as the September 29 and October 11,



  13
    Where the prosecution suppressed multiple items of Brady or Giglio information
  favorable to the accused, “Kyles mandates” that the reviewing court “consider the
  collective exculpatory effect of the nondisclosed evidence” in determining
  materiality. Schledwitz v. United States, 169 F.3d 1003, 1013 (6th Cir. 1999); see
  also Kyles v. Whitley, 514 U.S. 419, 436-37 n.10 (“We evaluate [the suppressed
  favorable evidence’s] cumulative effect for purposes of materiality . . . .”). Where
  the state violated Napue in addition to Brady and Giglio, the court also must consider
  the Napue violations collectively. See Jackson v. Brown, 513 F.3d 1057, 1076 (9th
  Cir. 2008) (explaining the two-step analytical framework to use).
                                            50
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12319 Filed 05/11/20 Page 59 of 84




  2005 carjackings that are the subject of this habeas proceeding. See ECF No. 8-7,

  PageID.478-479.      The modus operandi of all three carjackings involved the

  perpetrator first placing a phone call to the victim in response to a used-car

  advertisement that the victim had placed in the newspaper. At trial, the lead law

  enforcement investigator, Detective James Gagliardi, testified that all of the calls

  from the perpetrator “went back to . . . a type of calling card that there’s no

  information recorded to that,” ECF No. 8-11, PageID.1355, at 223:23-24, and “so

  there was no way to say that the phone calls came from this person or that person”

  or “to trace any of those calls . . . to any particular cell phone,” id., PageID.1356, at

  227:22-23.

        Detective Gagliardi’s testimony was false. Verizon phone records in the

  possession of the prosecution at the time of trial, but that the prosecution suppressed,

  conspicuously showed that phone calls that the perpetrator placed to the victim of

  the September 24, 2005 carjacking were placed from the phone number (810) 836-

  5074. See ECF No. 9-3, PageID.5149‒5156. That number was not associated with

  anonymous “calling cards,” as Detective Gagliardi claimed to the jury. It was a

  standard-issue Sprint phone number that was traceable to a specific subscriber, a

  man named Quillie Strong. Id., PageID.5147. Phone records from Sprint prove this.

        Undersigned counsel takes no pleasure in making an allegation of perjury

  against a member of the prosecution team, but the facts here are highly disturbing.


                                             51
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12320 Filed 05/11/20 Page 60 of 84




  It seems exceedingly unlikely that Detective Gagliardi simply made an honest

  mistake with respect to the traceability of the phone calls. Detective Gagliardi was

  a veteran member of the prosecution team who served as the lead case agent. It

  strains credulity that he was such an inept investigator that he would have determined

  that (810) 836-5074 traced back to an anonymous “calling card,” when in fact it

  traced back to a standard-issue Sprint number for which a specific person was the

  subscriber.   Under the circumstances, Detective Gagliardi’s “calling card”

  explanation looks like fabricated testimony designed to provide a convenient, pro-

  prosecution answer to the critical question of whether the phone calls traced back to

  someone other than Pouncy. To the extent Detective Gagliardi knowingly provided

  false testimony on this issue, it was precisely because he knew that the traceability

  of the perpetrator’s phone calls would be material to the prosecution’s ability to

  obtain a conviction of Pouncy. Napue makes clear that “a conviction obtained

  through use of false evidence, known to be such by representatives of the State, must

  fall under the Fourteenth Amendment.” Napue, 360 U.S. at 269; see also Smith v.

  Sec’y of N.M. Dep’t of Corrections, 50 F.3d 801, 826 n.38 and 831 (10th Cir. 1995)

  (holding that, under the Supreme Court’s decision in Bagley, the prosecution’s

  fabrication of evidence is “presumptively material”).

        The prosecution’s suppression of the Verizon phone records also violated both

  Giglio and Brady, irrespective of whether the prosecutor’s suppression was in bad


                                           52
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12321 Filed 05/11/20 Page 61 of 84




  faith and irrespective of whether Detective Gagliardi knowingly committed perjury.

  If the prosecution had disclosed the Verizon phone records to Pouncy, Pouncy could

  have instantly impeached Detective Gagliardi’s testimony that it was not possible to

  trace the perpetrator’s phone calls back to any particular person. This would have

  impeached the all-important honesty and credibility of Detective Gagliardi, as well

  as undermined the thoroughness of his department’s underlying investigation of the

  carjackings. Furthermore, by enabling Pouncy to tie the perpetrator’s phone calls

  back to a phone number for which a person other than Pouncy was the subscriber,

  the Verizon phone records would have bolstered Pouncy’s mistaken identity

  defense.14

        The manner in which the trial court disposed of these issues on post-convicton

  appeal both failed to employ the correct legal standards under Napue, Brady, and

  Giglio, and irrationally characterized the Verizon phone records as irrelevant to

  Pouncy’s mistaken identity defense. “[E]vidence is ‘material’ within the meaning

  of Brady when there is a reasonable probability that, had the evidence been

  disclosed, the result of the proceeding would have been different.” Cone v. Bell, 556


  14
     Had the prosecution disclosed the Verizon records showing the calls from the
  (810) 836-5074 number, this would have led Pouncy to discover the Sprint records
  showing Quillie Strong as the number’s subscriber. See Gumm v. Mitchell, 775 F.3d
  345, 369-370 (6th Cir. 2014) (holding that the prosecution violates Brady where the
  suppressed evidence would have led the defendant to discover of other exculpatory
  evidence). The Sprint records show that calls from Quillie Strong’s number were
  also placed to the victims of the September 29 and October 11, 2005 carjackings.
                                           53
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12322 Filed 05/11/20 Page 62 of 84




  U.S. 449, 469-70 (2009). A “reasonable probability” does not mean “more likely

  than not,” but rather means a “likelihood . . . great enough to ‘undermine[ ]

  confidence in the outcome of the trial.’” Smith v. Cain, 565 U.S. 73, 75 (2012)

  (quoting Kyles, 514 U.S. at 434) (alteration in original). To be entitled to relief either

  for a Napue violation or a Giglio violation that, as here, prevented the defendant

  from exposing false trial testimony, the “standard is [even] ‘lower,’ ‘more favorable

  to the defendant,’ and ‘hostile to the prosecution.’” Rosencrantz v. Lafler, 568 F.3d

  577, 587 (6th Cir. 2009) (internal citations and quotation marks omitted).

        The trial court, however, held Pouncy to a different, higher standard of

  materiality. The trial court denied Pouncy’s Brady claim by referring back to the

  portion of its opinion denying Pouncy’s state-law claim that the Quillie Strong phone

  number evidence was newly discovered evidence that warranted a new trial under

  People v. Cress, 468 Mich. 678 (2003).            See ECF No. 8-37 at 14-15, 19,

  PageID.3150-3151, 3155. Cress, however, requires precisely what Napue, Brady,

  and Giglio do not. First, Cress requires the defendant to show that “the new evidence

  makes a different result probable on retrial.” Cress, 468 Mich. at 692 (emphasis

  added). The Supreme Court has made clear that a petitioner’s burden under Brady’s

  materiality standard is significantly lighter. See, e.g., Kyles, 514 U.S. at 434 (“The

  question is not whether the defendant would more likely than not have received a

  different verdict with the evidence . . . .”). Second, Cress includes a “diligence”


                                             54
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12323 Filed 05/11/20 Page 63 of 84




  requirement. See Cress, 468 at 692. “[T]he Supreme Court,” however, “[has]

  rebuked the Court of Appeals for relying on such a due diligence requirement to

  undermine the Brady rule.” United States v. Tavera, 719 F.3d 705, 711 (6th Cir.

  2013).

           By using the Cress standard to adjudicate Pouncy’s Napue and Brady claims

  relating to the phone records, the trial court therefore applied the wrong legal

  standard. The trial court’s decision was thus “contrary to” clearly established

  Supreme Court precedent for purposes of § 2254(d)(1). Cf. Lafler, 566 U.S. at 173

  (holding that the state court’s decision was “contrary to clearly established federal

  law” because it “failed to apply” the correct legal test to the petitioner’s claim). This

  Court must therefore review Pouncy’s claims de novo.

           Even assuming for the sake of argument, however, that the trial court’s

  decision could be read as applying the correct legal standards sub silentio (which it

  cannot), its application of those legal standards would have been wholly

  unreasonable. The trial court asserted that, because the Verizon phone records relate

  to a phone call placed in connection with the September 24, 2005 carjacking, they

  do not “indicate or have any bearing on whether the defendant committed the crimes

  on September 29, 2005 and October 11, 2005.” ECF No. 8-37 at 15, PageID.3151.

  The trial court also asserted that “because Defendant himself testified that he was




                                             55
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12324 Filed 05/11/20 Page 64 of 84




  not involved in the crimes,” Strong’s would-be trial testimony would have been

  “considered cumulative.” Id. This reasoning is objectively unreasonable.

        First, the trial court completely ignored that, given Detective Gagliardi’s

  central role in the investigation—which included examining shoe print evidence and

  facilitating the photo arrays that led the victim eyewitnesses to identify Pouncy as

  the perpetrator—the jury’s belief in Detective Gagliardi’s honesty and competence

  would have been critical to its assessment of the prosecution’s case. If the jury had

  doubts about Detective Gagliardi’s honesty, it may have, for example, discounted

  the victims’ photo array identifications as simply being the unreliable result of

  improper suggestiveness (or worse) on Detective Gagliardi’s part. Or the jury could

  have inferred that Detective Gagliardi also lied when he testified that he had not

  obtained during the court of his investigation videotapes from the BP gas station that

  the perpetrator visited after one of the carjackings—and that he lied because the

  videotapes showed someone other than Pouncy.           See ECF No. 8-11 at 223,

  PageID.1395.

        Second, the prosecution’s theory was that the same person committed the

  September 24, September 29, and October 11, 2005 carjackings. Circumstantial

  evidence that another African-American male (and not Pouncy) was the perpetrator

  of the September 24, 2005 carjacking would, therefore, undermine the prosecution’s

  case that Pouncy committed the September 29 and October 11, 2005 carjackings.


                                           56
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12325 Filed 05/11/20 Page 65 of 84




  Even the state previously agreed with this point. See ECF No. 239, PageID.11346

  (agreeing that evidence suggesting Pouncy did not commit one of the carjackings

  would make the jury “more likely to believe that he didn’t commit the other ones

  too”). The phone records that the prosecution suppressed is thus classic exculpatory

  information. The Sixth Circuit’s decision in United States v. Garner, 507 F.3d 399

  (6th Cir. 2007), where the prosecution suppressed similar phone records in a

  carjacking case involving a mistaken identity defense, is directly on point.15

        Third, if the prosecution would have provided the Verizon phone records to

  Pouncy, it would have led him to discover the Sprint phone records for the (810)

  836-5074 telephone number. Those Sprint phone records would have tied the

  Quillie Strong phone number to the calls that the perpetrator placed to the victims of

  the September 29 and October 11, 2005 carjackings. Thus, it was not accurate for

  the trial court to say that the suppression of the Verizon phone records did not have



  15
     In Garner, the carjacking defendant asserted a mistaken identity defense. Id. at
  401. The perpetrator of the carjacking also had stolen the victim’s cell phone. Id.
  at 402. Phone records in the prosecution’s possession showed that several calls were
  placed to and from the victim’s phone shortly after it was stolen. Id. 404. The
  prosecution failed to disclose the phone records to the defendant “within a time
  frame that would allow [his] counsel to investigate [the records].” Id. at 406. The
  Sixth Circuit held that the prosecution’s untimely disclosure violated Brady because
  the records included information that the defendant could have used to tie the calls
  to two other men, corroborating his mistaken identity defense. Id. The Sixth Circuit
  stated that the defendant was constitutionally “entitled to conduct his own
  investigation into the records and should not [have been] forced to rely solely on the
  government’s one-side investigation.” Id. So too in Pouncy’s case.
                                           57
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12326 Filed 05/11/20 Page 66 of 84




  any relationship to the charged September 29 and October 11, 2005 carjackings.

  They most certainly did.

        Fourth, while phone records connecting someone other than Pouncy to the

  carjackings would have corroborated Pouncy’s own trial testimony denying his

  involvement in any carjacking, that does not make the evidence cumulative for

  purposes of Brady. To the contrary, the power to corroborate Pouncy’s testimony

  and bolster his mistaken identity defense is what makes the phone records so

  compellingly exculpatory. Under the trial court’s twisted logic, if the defendant

  takes the stand to deny involvement in the charged crime—which, of course, is the

  only rational reason for a defendant to take the stand—any other exculpatory

  evidence is automatically cumulative and can be suppressed by the prosecution.

  That is not the law, and it is not a reasonable application of Brady.

        B.     The Prosecution Violated Napue and Giglio by Failing to Correct
               and Suppressing Information That Would Have Impeached
               Grimes’s False Explanation for His Prior Inconsistent Statements
               to Law Enforcement Regarding the Carjackings.

        Pouncy’s lack of distinguishing physical features (such as a scar or tattoo)

  raised a significant possibility that the victim eyewitnesses’ cross-racial

  identifications were mistaken. To shore up this weakness in its case, the prosecution

  relied on Pouncy’s alleged co-conspirator, cooperating witness Wayne Grimes.

        Law enforcement had arrested Grimes on October 12, 2005 on probable cause

  that he was connected at least to the October 11, 2005 carjacking. ECF No. 203-6
                                            58
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12327 Filed 05/11/20 Page 67 of 84




  at PageID.10061. Detective Gagliardi interrogated Grimes at the police station. Id.

  Grimes initially denied any involvement in any carjackings but then flip-flopped,

  admitting that he had participated in multiple carjackings, and also fingering Pouncy

  as one of his two accomplices. Id. at PageID.10061-10065. Having confessed to

  the carjackings, Grimes ultimately agreed to enter a guilty plea and, obviously

  hoping to obtain a more lenient sentence, cooperate against Pouncy. Two weeks

  prior to Pouncy’s trial, Grimes provided a new, tape-recorded statement to Detective

  Gagliardi. See ECF No. 9-4 at PageID.5273‒5295. This statement was far more

  colorful than his October 12, 2005 statement and conflicted with his earlier statement

  in multiple ways, including detailing Pouncy’s supposed role in the offense,

  Pouncy’s supposed whereabouts on the morning of October 11, 2005, Pouncy’s

  supposed conduct in the moments leading up to the October 11, 2005 carjacking,

  and statements Pouncy supposedly made shortly after the carjacking. Compare ECF

  No. 203-6 at PageID.10061-10065, with ECF No. 9-4 at PageID.5273-5295.

        At trial, Pouncy confronted Grimes with the various conflicts and

  inconsistencies between Grimes’s first and second statements to Detective Gagliardi.

  See, e.g., ECF No. 8-10 at 1120-22, PageID.1117-1119; ECF No. 8-11 at 11-22, 45,

  PageID.1140-1151, 1174. Grimes’s explanation to the jury for these conflicts and

  inconsistencies was that, during his October 12, 2005 interrogation, he gave

  Detective Gagliardi “half of what happened” because it was “the first time [he had]


                                           59
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12328 Filed 05/11/20 Page 68 of 84




  got[ten] arrested” and he “was scared.” ECF No. 8-11 at 22:12-16, PageID.1151.

  This explanation was a flat out lie. City of Clio arrest records show that Grimes was

  arrested and processed on May 14, 2005 for carrying a concealed weapon in a motor

  vehicle. See ECF No. 9-4 at PageID.5307-5312. The prosecution, however, both

  failed to correct this false testimony and suppressed the arrest records.

        It strains credulity that both the prosecutor and Detective Gagliardi (who was

  sitting at counsel table with the prosecutor throughout the trial) were unaware that

  Grimes’s testimony was false.        Detective Gagliardi was responsible for the

  investigation of Grimes’s role in the carjackings, which included running Grimes’s

  name through the Law Enforcement Information Network (“LEIN”) system. See

  ECF No. 203-6 at PageID.10060. As Detective Gagliardi testified at trial, running

  a LEIN report on someone pulls up the person’s entire arrest history. ECF No. 8-11

  at 202:17-21, PageID.1331; see also, e.g., United States v. Butler, 223 F.3d 368, 371

  (6th Cir. 2000) (discussing the LEIN system). The prosecutor had cut a plea deal

  with Grimes prior to Pouncy’s trial, and the Pre-Sentence Investigation Report

  (“PSIR”) for Grimes would have included his prior arrests. See ECF No. 8-5 at 3:6‒

  6:3, PageID.374-377. The prosecutor presumably read Grimes’s PSIR prior to the

  conclusion of Pouncy’s trial. Moreover, checking the criminal history of a star

  cooperating witness is basic preparation that any prosecutor worth his salt

  undertakes before putting his witness on the stand.


                                            60
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12329 Filed 05/11/20 Page 69 of 84




        But even assuming that both the prosecutor and Detective Gagliardi were

  subjectively unaware that Grimes’s explanation for his prior inconsistent statements

  about the carjackings was false, the suppression of Grimes’s arrest records—which

  clearly were in possession of the prosecution team—was still a violation of Giglio.

  See, e.g., Giglio, 405 U.S. at 154 (holding that non-disclosure of the impeachment

  information violated due process even if the prosecutor himself did not know that

  the information existed); United States v. White, 492 F.3d 380, 409 (6th Cir. 2007)

  (holding that, under Giglio, “[i]t matters little whether the government suppresses

  the evidence out of oversight or guile”). The arrest records impeached Grimes’s trial

  testimony on a critical, non-collateral issue—namely, the reason for his prior

  inconsistent statements regarding Pouncy’s role in the carjackings. If Grimes was

  willing to lie to the jury about his prior arrest record in order to explain away his

  prior inconsistent statements about the carjacking, the jury easily could have

  concluded that Grimes was willing to lie about the details of Pouncy’s involvement

  in the carjackings as well. As the trial judge instructed the jury at the conclusion of

  the evidence, in “judging whether you believe a witness, . . . it may help you to think

  about” whether “the witness seem[ed] to be making an honest effort to tell the truth”

  rather than “evad[ing] the questions.” See ECF No. 8-15 at 85:6-15, PageID.1873;

  see also id. at 86:10-13, PageID.1874 (“[If] you . . . conclude that a witness




                                            61
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12330 Filed 05/11/20 Page 70 of 84




  deliberately lied about something . . . , you may choose not to accept anything the

  witness said.”).

        In rejecting Pouncy’s Napue and Giglio claims regarding Grimes’s false

  testimony, the trial court acknowledged that Pouncy had submitted as part of the

  post-conviction record the City of Clio police report “regarding the arrest of” Grimes

  on May 14, 2005 “on the charge of carrying a concealed weapon in a motor vehicle.”

  ECF No. 8-37 at 21, PageID.3157. Moreover, the court did not disagree that the

  prosecution was in possession of the information regarding Grimes’s prior arrest

  history and failed to disclose it to Pouncy. The trial court nevertheless denied

  Pouncy’s claims because, in its view, “[t]here is no merit to Defendant’s argument

  that the testimony concerning the arrest of Wayne Grimes was in any way material

  to Defendant’s guilt or punishment.” Id. This reasoning misses the point entirely.

        Any evidence that “further diminishe[s]” the credibility of a cooperating

  witness implicates Giglio. Wearry, 136 S. Ct. 1006; cf. Napue, 360 U.S. at 269-270

  (“It is of no consequence that the falsehood bore upon the witness’ credibility rather

  than directly upon the defendant’s guilt.”). Under Giglio, the first question that the

  trial court needed to ask was whether the information regarding Grimes’s arrest

  history tended to impeach Grimes’s credibility, in light of the indisputable fact that

  Grimes flat out lied to the jury about his arrest history in order to explain away his

  prior inconsistent statements regarding the carjackings. The question virtually


                                           62
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12331 Filed 05/11/20 Page 71 of 84




  answers itself. Because Grimes expressly invoked his lack of arrest history as the

  reason for his prior inconsistent statements to law enforcement regarding the

  carjackings, Grimes’s actual arrest history was no longer some collateral issue.

  Instead, it became critical to judging the honest of his trial testimony. The second

  question that the trial court needed to ask under Giglio was whether information

  showing Grimes’s perjury have had any reasonable likelihood of affecting the jury’s

  judgment. That question also virtually answers itself. Grimes was critical the

  prosecution’s case, which otherwise relied on cross-racial identifications that were

  subject to doubt (including one victim witness who picked someone other than

  Pouncy from the photo array that law enforcement showed to her). The prosecutor’s

  closing argument extensively discussed Grimes’s testimony, and his rebuttal

  argument was substantially dedicated to Grimes’s testimony. The prosecutor in his

  rebuttal told the jury that Grimes “testified honestly,” indicating the prosecutor’s

  understanding that bolstering Grimes was critical to securing a conviction. See ECF

  No. 8-15 at 73:10, PageID.1861. As a cooperator, Grimes’s credibility already was

  under the microscope; evidence that he lied about one thing on the stand surely

  would have cast doubt on the credibility of everything that he said on the stand.

        By failing to ask the questions that Giglio requires, the trial court’s decision

  effectively failed to apply Giglio at all, or at least did not apply it in any reasonable

  way. Its decision was thus “contrary to” or an “unreasonable application of” Napue


                                             63
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12332 Filed 05/11/20 Page 72 of 84




  and Giglio. Because Pouncy, therefore, has satisfied § 2254(d), the Court reviews

  the Napue/Giglio claims related to Grimes de novo. Pouncy also satisfies § 2254(d)

  because the trial court failed to address the Grimes Napue/Giglio violation

  collectively with the Verizon phone records Napue/Brady violation.

        On de novo review, the state has no plausible argument that the prosecution’s

  misconduct was not a violation of Napue, Giglio, or both. The state, however,

  apparently is prepared to argue that Pouncy’s Napue and Giglio claims are not even

  properly before this Court, because they are not pled in his habeas corpus petition.

  See ECF No. 290 at 4-5, PageID.12220-12221. The state’s position is perplexing in

  the extreme. The claims are contained within section XI of the amended habeas

  petition Pouncy filed on November 20, 2013. See ECF No. 3 at 7, PageID.29. The

  claims are pled in precisely the same way that they were pled and argued in Pouncy’s

  post-conviction proceeding.16 The claims are properly before the Court.

        C.    The Prosecution’s Suppression of Willie Joyce’s Exculpatory Photo
              Array Identification Is Properly Before This Court.

        The prosecution had no physical evidence connecting Pouncy to any of the

  carjackings, and its star cooperating witness (Grimes) had major credibility issues

  and multiple reasons to falsely point his finger at Pouncy. To convict Pouncy, the

  prosecution therefore needed to hit a home run with the testimony of the


  16
   In the post-conviction proceedings before the trial court, Pouncy clearly invoked
  Napue and Giglio. See ECF No. 8-21 at 6-8, PageID.2088‒2090.
                                          64
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12333 Filed 05/11/20 Page 73 of 84




  eyewitnesses to the carjackings.    At trial, the prosecution presented multiple

  eyewitnesses who had variously identified Pouncy as the perpetrator of the three

  carjackings. All of these eyewitnesses were white. But these were not the only

  eyewitnesses that law enforcement interviewed as part of its investigation into the

  carjackings. Law enforcement also interviewed an African-American man named

  Willie Joyce; this is undisputed and documented in the police records. ECF No.

  203-6 at PageID.10057-10058. As documented in law enforcement’s memorandum

  of interview, Joyce had a face-to-face confrontation with the perpetrator of the

  October 11, 2005 carjacking moments before the crime occurred.           Id.   The

  perpetrator that Joyce encountered was an African-American male wearing a beige

  jacket; this was the same description that multiple white witnesses had provided to

  law enforcement of the perpetrator. See, e.g., ECF No. 203-6 at PageID.10053-

  10058. From photo arrays that Detective Gagliardi showed to them, the white

  witnesses had identified Pouncy as the man in the beige jacket that they had seen.

  See id.; see also Pouncy, 846 F.3d at 154. The prosecution called these white

  witnesses to testify at trial. But the prosecution did not call Joyce. Now we know

  why.

         The evidence before this Court, in the form of Joyce’s sworn in-court

  testimony, is that law enforcement at some point showed Joyce a photo array, just

  as it had with all of the other eyewitnesses it interviewed. Joyce recalled that he


                                          65
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12334 Filed 05/11/20 Page 74 of 84




  identified one of the photos in the array as the perpetrator, circled the photo, and

  initialed the paper. See ECF No. 190 at 238, PageID.9827. Being interviewed by

  law enforcement as an eyewitness to a carjacking is the type of event that would tend

  to stick in one’s mind for many years, and Joyce’s ability to recall that he was shown

  a photo array and that he identified the perpetrator from the array is both unsurprising

  and credible. Insofar as Joyce’s recollection on these two basic points is accurate,

  one of two things must be true: either Joyce identified Pouncy as the perpetrator, or

  he identified someone other than Pouncy. The latter is exceedingly more likely than

  the former. If Joyce had identified Pouncy from the photo array, one would have

  expected the prosecution to have called Joyce as a trial witness. At a minimum, one

  would have expected the prosecution’s files to contain a record that Joyce identified

  Pouncy from a photo array. But the prosecution did not call Joyce as a witness, and

  its files apparently lack any evidence that Joyce was shown any photo array at all.

  The logical inference from all this is that Joyce identified somebody other than

  Pouncy as the perpetrator and law enforcement suppressed the information.

        Evidence that Joyce—the only African-American who had gotten a good look

  at the perpetrator—picked someone other than Pouncy from the photo array would

  have been devastating to the prosecution’s case. It is the type of screamingly

  exculpatory evidence that no reasonable law enforcement officer, prosecutor, or

  jurist could deem other than core Brady material. Through no fault of his own,


                                            66
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12335 Filed 05/11/20 Page 75 of 84




  however, Pouncy did not discover the suppression until 2018. Pouncy brought it to

  this Court’s attention promptly. See ECF No. 182.

        Joyce does not have any motive to lie, and his testimony is sufficient proof

  that someone on the prosecution team—either Detective Gagliardi or the

  prosecutors—committed a flagrant, disturbing Brady violation. The state’s cynical

  response is to argue that this Court can do nothing to remedy this Brady violation

  because it was not pled in the habeas petition that Pouncy filed in 2013 and cannot

  be added to an amended petition now because the AEDPA statute of limitations has

  run. See ECF No. 290 at 4-5, PageID.12220-12221. The law is not so obtuse or

  unfair. The state has been on notice of this Brady violation since at least March 12,

  2018, and Pouncy has been pursuing it as a ground for relief for the past two years.

  We are not aware of any law requiring that, under these circumstances, Pouncy also

  had to amend his 2013 petition to add this shocking instance of prosecutorial

  misconduct.

        In any event, if the Court believes its hands are tied unless Pouncy adds the

  Joyce Brady violation to his habeas petition, the AEDPA statute of limitations

  should not serve as any bar. First, the Court could allow Pouncy to add the Joyce

  suppression allegations as a “supplement” to the Brady claims contained in his

  pending habeas petition. See Douglas v. Workman, 560 F.3d 1156, 1187 (10th Cir.

  2009) (endorsing that procedure). Second, habeas petitions are “subject to equitable


                                           67
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12336 Filed 05/11/20 Page 76 of 84




  tolling in appropriate cases.” Holland v. Florida, 560 U.S. 631, 645 (2010). Where

  Pouncy only discovered the Brady violation in 2018 and has been vigorously

  pursuing the Brady violation in this Court ever since, and where the state had never

  previously argued that Pouncy should be required to add the Brady violation to his

  habeas petition itself, equitable tolling should apply.

        If the Court agrees that it may consider the Joyce Brady violation, this is a

  separate reason why it must apply de novo review to all of the several

  Napue/Brady/Giglio violations that Pouncy alleges. Materiality for purposes of

  Brady is assessed “collectively, not item-by-item.” Kyles, 514 U.S. at 436. If the

  Court agrees it can consider the suppression of Joyce’s exculpatory photo array

  identification, this means that the Court necessarily will be addressing a different

  Brady claim than the one the state courts adjudicated, and so AEDPA will not apply.

  See, e.g., Robinson v. Howes, 663 F.3d 819, 823 (6th Cr. 2011) (holding that

  “[c]laims that were not ‘adjudicated on the merits in State court proceedings’ receive

  the pre-AEDPA standard of review”).

  V.    Court-Appointed Counsel’s Complete Failure to Investigate the Facts,
        Consult Meaningfully With Pouncy, or Contest the State’s Case Prior to
        Trial Amounted to a Constructive Denial of Pouncy’s Sixth Amendment
        Right to Counsel During a Critical Stage in the Proceedings.

        “[A] criminal defendant’s initial appearance before a judicial officer . . . marks

  the start of adversary judicial proceedings that trigger attachment of the Sixth

  Amendment right to counsel.” Rothgery v. Gillespie Cnty., 554 U.S. 191, 213

                                            68
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12337 Filed 05/11/20 Page 77 of 84




  (2008). Once that right attaches, the defendant is entitled to counsel at every “critical

  stage” of the proceedings. Id. at 212. A denial of a defendant’s Sixth Amendment

  right to counsel at a critical stage of the proceeding is structural error, entitling the

  defendant to a reversal of his conviction without the need for any additional showing

  of prejudice. See, e.g., Gideon v. Wainwright, 372 U.S. 335 (1963).

        A.     Supreme Court Precedent Makes Clear That the Pre-Trial
               Investigatory Phase Is a “Critical Stage” of the Proceedings.

        The Supreme Court has made clear that, because a “thorough-going

  investigation and preparation [are] vitally important” in a criminal case, the pretrial

  period is “perhaps the most critical period of the proceedings.” Powell v. Alabama,

  287 U.S. 45, 57 (1932). As the Sixth Circuit held in Mitchell v. Mason, “Supreme

  Court precedent” establishes that “the pre-trial period [is] ‘critical’ for purposes of

  the Sixth Amendment.” 325 F.3d 732, 748 (6th Cir. 2003).

        If a defendant were completely prohibited from having counsel until the

  morning of trial, it is obvious that this would violate the defendant’s Sixth

  Amendment right to counsel and require automatic reversal of his conviction. See

  id. at 742 (“[T]he pre-trial period is indeed a critical stage, the denial of counsel

  during which supports a Cronic analysis.”). But a defendant need not show an actual

  denial of counsel during the pre-trial stage in order to prevail on a claim that his

  Sixth Amendment right to counsel actually was denied. The Supreme Court held in

  Cronic that a defendant has been constructively denied his Sixth Amendment right
                                             69
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12338 Filed 05/11/20 Page 78 of 84




  to counsel if his court-appointed counsel “entirely fails to subject the prosecution’s

  case to meaningful adversarial testing” at any “critical stage.” Cronic, 466 U.S. at

  659. In Mitchell, the Sixth Circuit held that Cronic “guarantees more than a pro

  forma encounter between the accused and his counsel [prior to trial], and six minutes

  of consultations spread over three meetings do not satisfy its requirements.”

  Mitchell, 325 F.3d at 744. “When counsel is appointed but never consults with his

  client . . . and the court acquiesces in this constructive denial of counsel by ignoring

  the defendant’s repeated requests for assistance, Cronic governs.” Id.

        B.     Pouncy’s Cronic Claim Is Reviewed De Novo, Because No State
               Court Addressed the Claim on the Merits.
        Pouncy did not assert his Cronic claim on direct appeal. Nor did he present

  the claim to the trial court on post-conviction appeal. He asserted the claim for the

  first time in a pro per “Standard 4” brief that he submitted to the Michigan Court of

  Appeals. See ECF No. 233-4. The Cronic claim was then also included in the brief

  his counsel submitted to the Michigan Supreme Court in support of Pouncy’s motion

  for leave to appeal the trial court’s denial of his post-conviction claims. See ECF

  No. 8-49 at 36-38, PageID.4490‒4492. The Michigan Supreme Court ultimately

  denied Pouncy’s motion in one sentence form denial stating that “the defendant has

  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).”

  Id. at PageID.4440. Because such form denials do not indicate whether the court

  disposed of the petitioner’s claim on the merits or on a state procedural ground, the

                                            70
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12339 Filed 05/11/20 Page 79 of 84




  Sixth Circuit has held that they cannot be treated as having done either. See, e.g.,

  Amos v. Renico, 683 F.3d 720, 727 (6th Cir. 2012) (“[B]rief orders citing generally

  MCR 6.508(D) are no longer a sufficient basis for a finding of procedural default.”

  (citing Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir. 2010) (en banc)));

  Guillmette, 624 F.3d at 291 (holding that “form orders” citing Rule 6.508(D) are

  “unexplained” orders). Instead, the federal habeas court “must look ‘to the last

  reasoned state court opinion to determine the basis for the state court’s rejection of

  [the] claim.’” Amos, 683 F.3d at 726 (citing Guilmette, 624 F.3d at 291).

        Here, however, there is no reasoned state court decision with respect to the

  Cronic claim. The Court thus reviews the claim de novo. See Phillips v. White, 851

  F. 3d 567, 571 (6th Cir. 2017) (holding that “AEDPA’s deferential standard is

  inapplicable to Phillips’s [Cronic] claim because no state court ever decided it”). In

  reviewing the Cronic claim, the Court is not restricted to the direct appeal record,

  but rather can consider the Accardo affidavits submitted to the trial court as part of

  Pouncy’s post-conviction appeals, as well as the affidavit from court-appointed

  counsel that Pouncy submitted to this Court as part of his habeas corpus pleadings.

        C.     Court-Appointed Counsel’s Extraordinary Failure to Investigate
               the Facts, Meaningfully Consult With Pouncy, or Contest the
               State’s Case Prior to Trial Satisfies Cronic.

        As the post-conviction record makes clear, court-appointed counsel’s failure

  in the pre-trial period was extraordinary, total, and complete. Court-appointed


                                           71
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12340 Filed 05/11/20 Page 80 of 84




  counsel “did not file a single substantive motion on Pouncy’s behalf between the

  arraignment and the scheduled trial date.” Pouncy, 165 F. Supp. 3d at 618. He met

  with Pouncy in pre-trial detention a handful of times, but never for “longer than ten

  or fifteen minutes.” Id. at 619. He never provided Pouncy “any discovery materials,”

  thus depriving Pouncy of any meaningful opportunity to participate in his own

  defense. 17 Id. at 619. He failed to meaningfully contest the prosecution’s two

  important motions in limine. Id. at 620. For no reason other than total neglect, he

  failed to retain an expert to examine shoe-print evidence that would have

  substantially exculpated Pouncy. See ECF No. 71 at 2, PageID.6550. He simply

  took the prosecutor’s word for it on critical issues, such as the traceability of phone

  calls, thus dispensing with any effort at additional discovery. Most glaringly of all,

  he turned all of pre-trial investigatory duties over to a private investigator, Leonard

  Accardo, but then failed to follow up with the Accardo in any meaningful way.

  Pouncy, 165 F. Supp. 3d at 618-619. Court-appointed counsel was thus (i) totally

  unaware of what Accardo did and did not do; (ii) totally ignorant of what Accardo

  found and did not find; and (iii) totally unaware that the Accardo’s investigatory

  missteps included using a wrong phone number when trying to connect with

  Pouncy’s mother and failing to contact Pouncy’s employer; (iv) and totally unable



  17
   Incredibly, the trial court saw no problem with court-appointed counsel’s lack of
  meaningful consultation with Pouncy. ECF No. 8-7 at 9-10, PageID.464-465.
                                            72
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12341 Filed 05/11/20 Page 81 of 84




  to intelligently direct Accardo about what additional investigation to undertake.

  Practically speaking, court-appointed counsel was in the same position he would

  have been in had he not hired an investigator at all. Cf. Richey v. Bradshaw, 498

  F.3d 344, 362-363 (6th Cir. 2007) (holding that counsel’s retention of an expert was

  worthless because he was “in the dark about what that expert [was] doing”). All of

  this is laid bare in the court-appointed counsel’s affidavit:

                     4.    I did not personally interview any of the prosecution
               or defense witnesses before trial because I relied exclusively
               upon Mr. Accardo’s assistance in this area;

                      5.      Since I was not personally involved in investigating
               or interviewing witnesses, I depended entirely upon Mr. Accardo
               to develop and provide me with a written investigative report
               prior to trial that would enable me to make informed strategic
               decisions before and in trial;

                      6. Without knowing the extent of Mr. Accardo’s
               investigations and without any details in this regard, I confirm as
               I expressed on-the-record on January 24, 2006 that I was
               unprepared to proceed to trial without the investigative report.

  ECF No. 71 at 2, PageID.6650. In Kimmelman v. Morrison, 477 U.S. 364 (1986),

  the Supreme Court recognized that the adversarial “testing process generally will not

  function properly unless defense counsel has done some investigation into the

  prosecution’s case . . . .” Id. at 385. Court-appointed counsel’s affidavit makes clear

  that this is what occurred in Pouncy’s case.

        The facts relevant to Pouncy’s Cronic claim are even more egregious than

  those in Mitchell, where the Sixth Circuit agreed that, even applying AEDPA’s

                                             73
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12342 Filed 05/11/20 Page 82 of 84




  deferential standard of review, the petitioner had been constructively denied counsel

  during the pre-trial stage in violation of Cronic. In Mitchell, the petitioner’s counsel

  had consulted with him for only six minutes during the pre-trial stage. 325 F.3d at

  743-744. The Sixth Circuit held that this failure standing alone was sufficient to

  satisfy Cronic, even when viewed through the lens of AEDPA. Id. at 744 (“If

  counsel does not meet with his client for more than two minutes at a time, the

  defendant is unable to confide truthfully in his lawyer and counsel will not know,

  for example, which investigative leads to pursue, whether there are witnesses for the

  defense, or what kind of alibi the defendant may have.”).

        In Pouncy’s case, not only were court-appointed counsel’s pre-trial

  consultations with Pouncy effectively nil (and certainly not meaningful), but court-

  appointed counsel also had no knowledge of the quality, quantity, or results of the

  investigation performed by the in communicado investigator to whom he had

  completely delegated his pre-trial investigatory obligations. In this Court words:

  “Simply put, there can be no serious dispute on this record that Breczinski was

  entirely unprepared for trial.” Pouncy, 165 F. Supp. 3d at 628. If this does not

  constitute constructive denial of Pouncy’s right to counsel at the pre-trial stage, what

  would?




                                            74
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12343 Filed 05/11/20 Page 83 of 84




                                  CONCLUSION

        For the foregoing reasons, Pouncy’s habeas petition should be granted, and

  the Court should order the state to release Pouncy from custody immediately.

                                               Respectfully submitted,

                                               /s/ Aaron M. Katz
                                               Aaron M. Katz
                                               ROPES & GRAY LLP
                                               800 Boylston Street
                                               Boston, MA 02199
                                               Telephone: (617) 951-7000
                                               Fax: (617) 951-7050
                                               Aaron.Katz@ropesgray.com

  May 11, 2020




                                          75
Case 2:13-cv-14695-MFL-LJM ECF No. 300, PageID.12344 Filed 05/11/20 Page 84 of 84




                            CERTIFICATE OF SERVICE
        I, Aaron M. Katz, hereby certify that on May 11, 2020, I electronically filed

  the foregoing papers with the Clerk of the Court using the ECF system which will

  send notification of such filing to the following:

        Linus Banghart-Linn
        Assistant Attorney General
        Attorney for Respondent
        Criminal Appellate Division
        P.O. Box 30217
        Lansing, MI 48909

                                                 Respectfully submitted,

                                                 /s/Aaron M. Katz
                                                 Aaron M. Katz
                                                 ROPES & GRAY LLP
                                                 800 Boylston Street
                                                 Boston, MA 02199
                                                 Telephone: (617) 951-7000
                                                 Fax: (617) 951-7050
                                                 Aaron.Katz@ropesgray.com




                                            76
